UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) þANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (FEE REQUIRED) For the fiscal year endedDecember 31, 2014 oTRANSACTION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the transition period from to Commission File No. 000-31199 U.S. RARE EARTHS, INC. (Exact Name of Issuer as specified in its charter) Nevada 87-0638338 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer File No.) 5600 Tennyson Parkway, Suite 240, Plano, Texas (Address of Principal Executive Offices) (Zip Code) (972)-294-7116 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12 (b) of the Exchange Act: None None (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12 (g) of the Exchange Act: Common Stock (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.oYesþNo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.oYesþNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).þYesoNo Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K(§229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated Filero Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesþNo As of June 30, 2014 (the last business day of our most recently completed second fiscal quarter), based upon the last reported trade on that date, the aggregate market value of the voting and non-voting common equity held by non-affiliates (for this purpose, all outstanding and issued common stock minus stock held by the officers, directors and known holders of 10% or more of our common stock) was $37,215,369. As of February 27, 2015, we had 11,327,050 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None EXPLANATORY NOTE This Amendment No. 1 to Form 10-K (this “Amendment”) amends the Annual Report for the period ended December 31, 2014 filed on March 2, 2015 (the “Original 10-K”) of U.S. Rare Earths, Inc. (the “Company”). The Company is filing this Amendment for the sole purpose of correcting a typographical error in one of the dates set forth in the Report of Independent Registered Public Accounting Firm included in the Company’s consolidated financial statements for the year ended December 31, 2014.For convenience, this amended Annual Report on Form 10-K/A sets forth the original filing in its entirety as amended where necessary to reflect the Amendment. This Amendment should be read in conjunction with the Original 10-K, and the Company’s other filings made with the U.S. Securities and Exchange Commission subsequent to the filing of the Original 10-K on March 2, 2015. The Original 10-K has not been amended or updated to reflect events occurring after March 2, 2015, except as specifically set forth in this Amendment. TABLE OF CONTENTS Page PART 1 ITEMS 1 and 2. Business and Properties 6 ITEM 1A. Risk Factors 63 ITEM 1B. Unresolved Staff Comments 74 ITEM 3. Legal Proceedings 74 ITEM 4. Mine Safety Disclosure 74 PART II ITEM 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 75 ITEM 6. Selected Financial Data 76 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 76 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 85 ITEM 8. Financial Statements and Supplementary Data 85 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 85 ITEM 9A. Controls and Procedures 85 ITEM 9B. Other Information 87 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 88 ITEM 11. Executive Compensation 95 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters ITEM 13. Certain Relationships and Related Transactions, and Director Independence ITEM 14. Principal Accounting Fees and Services PART IV ITEM 15. Exhibits, Financial Statement Schedules CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS AND OTHER INFORMATION The statements contained in this Annual Report of U.S. Rare Earths, Inc. and its consolidated subsidiaries that are not historical facts are forward-looking statements. These forward-looking statements are identified as any statement that does not relate strictly to historical or current facts. Statements using words such as “may,” “could,” “should,” “expect,” “plan,” “project,” “strategy,” “forecast,” “intend,” “anticipate,” “believe,” “estimate,” “predict,” “potential,” “pursue,” “target,” “continue,” or similar expressions help identify forward-looking statements. Additionally, statements concerning future matters such as revenue projections, projected profitability, growth strategies, development of new products, enhancements or technologies, possible changes in legislation and other statements regarding matters that are not historical are forward-looking statements. The forward-looking statements contained in this Annual Report are largely based on the expectations of management, which reflect estimates and assumptions made by management. These estimates and assumptions reflect management’s best judgment based on currently known market conditions and other factors. Although we believe such estimates and assumptions to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond our control. In addition, management’s assumptions about future events may prove to be inaccurate. Management cautions all readers that the forward-looking statements contained in this Annual Report are not guarantees of future performance, and management cannot assure any reader that such statements will be realized or the forward-looking events and circumstances will in fact occur. Our actual results may differ materially from those anticipated, estimated, projected or expected by management. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report. When considering forward-looking statements, please read “Item 1A -Risk Factors” and “Item 7 -Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in this Annual Report. Information regarding the demand, pricing, uses and reserves of rare earth elements set forth in “Items 1 and 2 -Business and Properties” include statistical and other industry and market data that we obtained from industry publications and research, surveys and studies conducted by third parties. Industry publications and third party research, surveys and studies generally indicate that their information has been obtained from sources believed to be reliable, although they do not guarantee the accuracy or completeness of such information. While we believe these industry publications and third party research, surveys and studies are reliable, we have not independently verified such information. On December16, 2014, we amended our articles of incorporation to effect the reverse split at a ratio of 1-for-3. Unless otherwise indicated, all share and per share numbers included in this Annual Report on Form 10-K/A give effect to the reverse split. GLOSSARY OF SELECTED MINING TERMS U.S. Rare Earths, Inc. and its consolidated subsidiaries are referenced in this Annual Report by phrases such as “we,” “our,” or “us,” depending on the context in which the statements are made. For convenience, this glossary includes selected mining terms used in this annual report on Form 10-K/A that may be technical in nature: “AEC” means the United States Atomic Energy Commission. “Adit” means an opening driven horizontally into the side of a mountain or hill for providing access to a mineral deposit. “Assay” means a measure of the valuable mineral content. “Azimuth” means the angle of horizontal deviation, measured clockwise, of a bearing from a standard direction, as from north or south. 4 “BLM” means the United States Bureau of Land Management and any successor entity having authority with respect to our claims. “Claims” means approximately 1,250 unpatented mining claims on approximately 22,000 acres of land in Colorado, Idaho and Montana held by us. “Core” means the long cylindrical piece of a rock, approximately one inch in diameter, brought to the surface by diamond drilling. “Deposit” means an informal term for an accumulation of mineral ores. “Development stage” means the U.S. Securities and Exchange Commission’s descriptive category applicable to public mining companies which are engaged in the preparation of established commercially minable deposits and ore reserves but which are not in the production stage. “Diamond drilling” means a drilling method in which the cutting is done by abrasion using diamonds embedded in a matrix rather than by percussion.The drill cuts a core of rock, which is recovered in long cylindrical sections. “Exploration stage” means the U.S. Securities and Exchange Commission’s descriptive category applicable to public mining companies which areengaged in the search for mineral deposits and ore reserves and which are neither in the development or production stage. “Feasibility Study” means an engineering study designed to define the technical, economic, and legal viability of a mining project with a high degree of reliability. “General Mining Law” means the General Mining Law of 1872, as amended. “Grade”means the metal content of ore, usually expressed in troy ounces per ton (2,000 pounds) or in grams per ton or metric tonnes that contain 2,204.6 pounds or 1,000 kilograms. “Lanthanide elements” mean the 15 chemical (metallic) elements known as rare earth elements. “Lode” means a mineral deposit in a solid rock. “Mineral reserve” means that part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination.Reserves are customarily stated in terms of “Ore” when dealing with metalliferous mineral. “Ore” means naturally occurring material from which a mineral or minerals of economic value can be extracted profitably or to satisfy social or political objectives. The term is generally but not always used to refer to metalliferous material, and is often modified by the names of the valuable constituent; e.g., iron ore. “Ore body” means continuous, well-defined mass of material of sufficient ore content to make extraction economically feasible. “Probable reserves” means reserves for which quantity and grade and/or quality are computed from information similar to that used for proven (measured) reserves, but the sites for inspection, sampling, and measurement are farther apart or are otherwise less adequately spaced.The degree of assurance, although lower than that for proven (measured) reserves, is high enough to assume continuity between points of observation. “Production stage” means the U.S. Securities and Exchange Commission’s descriptive category applicable to public mining companies which are engaged in the exploitation of mineral deposits and ore reserves. 5 “Project” means an identified group of claims consolidated for exploration activities, the value of which has not been determined by exploration. “Prospect” means a geological area which is believed to have the potential for rare earth production. “Proven reserves” means reserves for which (a) quantity is computed from dimensions revealed in outcrops, trenches, workings or drill holes; grade and/or quality are computed from the results of detailed sampling and (b) the sites for inspection, sampling and measurement are spaced so closely and the geologic character is so well defined that size, shape, depth and mineral content of reserves are well-established. “Rare Earth Elements” or “REEs” include 15naturally occurring chemical (metallic) elements consisting of the 14 "lanthanide elements" (cerium, lanthanum, neodymium, praseodymium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium and lutetium) and yttrium. “Reserve” means that part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination. “Trend” means a general term for the direction or bearing of the outcrop of a geological feature of any dimension, such as a layer, vein, ore body, or fold. “Unpatented mining claim” means a parcel of property located on federal lands pursuant to the General Mining Law and the requirements of the state in which the unpatented claim is located, the paramount title of which remains with the federal government. The holder of a valid, unpatented lode-mining claim is granted certain rights including the right to explore and mine such claim. “Vein” means a mineralized zone having a more or less regular development in length, width, and depth, which clearly separates it from neighboring rock. PART I ITEMS1 and 2.BUSINESS AND PROPERTIES General Information We are a rare earth elements exploration company seeking to identify and ultimately mine commercially-viable sources of domestic rare earth elements. Currently, our operations are exploratory in nature. We hold approximately 1,250 unpatented lode mining claims that cover approximately 22,000 acres of land in Idaho, Montana and Colorado. In Idaho and Montana, our claims are located in the Lemhi Pass mineral trend in Lemhi County, Idaho, and Beaverhead and Ravalli Counties, Montana. These claims are grouped into projects that include the Last Chance and Sheep Creek Projects in Montana and the North Fork, Lemhi Pass and Diamond Creek Projects in Idaho. In Colorado, the claims include the Powderhorn Project in Gunnison County, and Wet Mountain Project in Fremont County. We are not producing rare earth elements from any of our claims and further exploration will be required in order to evaluate and identify the commercial viability of producing rare earth elements from any of our claims. As a result, we have no probable or proved reserves of rare earth elements. We historically had two business segments: (i)co-op advertising services, which encompassed radio, television, cable, print or outdoor advertising, print ads and production of electronic commercials conducted through Media Depot,Inc., a wholly-owned subsidiary of the Company, or Media Depot, and a subsidiary of Media Depot, Media Max,Inc., as well as certain other assets held by us; and (ii)a rare earth elements exploration and claims business acquired through mergers with several companies. Our management has determined to exit the advertising business, and to focus solely on the creation of a completely independent American-based rare earth exploration company with claims located in the continental United States. 6 Our principal executive offices are located at 5600 Tennyson Parkway, Suite240, Plano, Texas 75024. The telephone number is 972-294-7116. Our principal website address is www.usrareearths.com. The information contained on, or that can be accessed through, our website is not incorporated into and is not a part of this this Annual Report on Form 10-K/A. We have included our website address in this Annual Report on Form 10-K/A solely as an inactive textual reference. Company History and Structure We were incorporated in the State of Delaware on July27, 1999 and changed our domicile to the State of Nevada in December 2007. We were originally organized for general investment purposes under the name "Calypso Financial Services,Inc." We entered the advertising business through the merger of Calypso Acquisitions,Inc., a wholly-owned subsidiary of ours, with and into Media Depot,Inc., a Nevada corporation, on December31, 2007. Following the acquisition, we changed our name to Calypso Media Services Group,Inc. and re-domiciled as a Nevada corporation. In December 2010, Calypso Media Services Group entered the mining exploration business through the merger of its wholly-owned subsidiary, Calypso Merger,Inc., into Seaglass Holding Corp., or Seaglass, which held rights to more than 600 unpatented lode mining claims covering more than 12,000 acres of land located in Fremont, Gunnison and Saguache Counties of Colorado. Based on geological studies published by various government agencies, as well as our own exploration efforts to date on our claims, we believe these mineral claims are on, near, or adjacent to anomalous features believed to contain rare earth elements. Pursuant to the terms of the merger agreement, the stockholders of Seaglass exchanged 100% of the outstanding common stock of Seaglass for 1,966,667 unregistered shares of our common stock valued at $1.50 per share or $2,950,000. An independent evaluation was performed by a licensed professional engineer to estimate the fair market value of the claims on the date of acquisition. Based on this report, we assigned a fair value to the claims of $326,000 and recorded an impairment expense of $2,624,000 for the year ended December31, 2010. At the time of the Seaglass merger, Calypso Media Services Group changed its name to Colorado Rare Earths,Inc. Colorado Rare Earths further expanded its exploration business in August 2011 when U.S. Rare Earths,Inc., a Delaware corporation, or Old USRE, was merged into Seaglass. With this merger, Colorado Rare Earths acquired rights to 583 unpatented lode mineral claims located in Lemhi County, Idaho, and 56 unpatented lode mining claims located in Beaverhead and Ravalli Counties, Montana. The mineral claims cover over 9,600 acres of land. Based on geological studies published by various government agencies, as well as our own exploration efforts to date on our claims, we believe these mineral claims are on, near, or adjacent to anomalous features believed to contain rare earth elements. Pursuant to the terms of the merger agreement, Old USRE stockholders exchanged 100% of their outstanding common stock for 1,666,667 unregistered shares of our common stock valued at $8.55 per share. As part of the acquisition price, we also assumed several notes payable in the aggregate amount of $1,450,000. At the closing, we paid $500,000 related to the booked notes payable. We did not obtain a valuation of the mineral properties at the time of the merger. As a result, we assigned a fair value to the claims of $0 and recorded an impairment expense of $15,678,000 for the year ended December31, 2011. Following the merger, we changed our name to "U.S. Rare Earths,Inc." We have maintained most of the claims acquired through the above-described mergers and have acquired new claims. Today, we hold approximately 1,250 unpatented lode mining claims for rare earth elements covering approximately 22,000 acres of land in Idaho, Montana, and Colorado. Exploration on these projects is discussed under "Properties—Mining Claims" below. 7 Current Operations Our current operations are exploratory in nature. We are considered an exploration stage company under SEC criteria because we have not demonstrated the existence of proven or probable reserves at our claims and have not conducted any actual mining operations. Accordingly, as required under SEC guidelines and U.S.GAAP for companies in the exploration stage, all of our investments in mineral properties to date have been expensed as incurred and therefore do not appear as assets on our balance sheet. We expect exploration expenditures will continue during 2015 and subsequent years. We expect to remain an exploration stage company for the foreseeable future. We will be deemed an exploration stage company until such time as we demonstrate the existence of proven or probable mineral reserves that meet SEC guidelines. Likewise, unless mineralized material is classified as proven or probable reserves, substantially all expenditures for mine exploration and construction will continue to be expensed as incurred. Our principal source of liquidity for the next several years will be capital raises through the sale and issuance of equity and debt securities. However, since our ability to raise additional capital will be affected by many factors, most of which are not within our control, there can be no assurance that we will be able to raise the additional capital, as and when needed, to fund our ongoing operations. Please see "Risk Factors" and "Management's Discussion and Analysis of Financial Condition and Results of Operations" for additional information regarding the challenges we face in raising capital and with respect to our current liquidity. Our Market Opportunity Global demand for REEs has experienced an upward trend. This is projected to continue to grow as a result of the developing rare earth elements supply chain as more high-tech and green industry applications come to market. During this time, China has been the primary producer and refiner of rare earth elements. With China's dominance of the production and refinement of REEs, the rest of the world is currently dependent on Chinese exports to meet its own growing needs specifically related to heavy rare earth elements and critical rare earth elements. According to Roskill Information ServicesLtd., Roskill's estimated percentage of China's global demand and the USGS (Mineral Commodities Reports and Open–File Report 2011–1042) provide for an estimate of global demand for rare earth oxides, or REOs, in 2014 to be at an estimated 130,000 metric tons, growing to between 140,000 and 150,000 metric tons in 2015. At the same time, estimates are that, with increasing global demand and continued current 2014 estimated global production (without additional production), an undersupply of certain rare earth will occur. We believe greater rare earth supply sources outside of China will be needed to make up the shortfall to meet global demand. While production from new operations such as Mountain Pass in California and Mt. Weld in Western Australia may be able to make up some of the shortfall between demand and supply, according to the CRS Report, several forecasts show that there may be shortfalls of some rare earth elements. As we hold unpatented lode mining claims to nearly all of the historically known rare earth element mineralization occurrences in the Lemhi Pass District of East-Central Idaho and South-Western Montana, we believe we can play an important role in addressing this increasing supply/demand disparity. Rare Earth Elements Market Overview The discussion concerning the rare earths industry included in this this Annual Report on Form 10-K/A includes statistical and other industry and market data that we obtained from industry publications and research, surveys and studies conducted by third parties. Industry publications and third-party research, surveys and studies generally indicate that their information has been obtained from sources believed to be reliable, although they do not guarantee the accuracy or completeness of such information. While we believe these industry publications and third-party research, surveys and studies are reliable, we have not independently verified such information. What are Rare Earth Elements? The rare earth elements are a group of 15 naturally occurring chemical (metallic) elements consisting of the 14 lanthanide elements and yttrium. They share many similar properties, and all tend to occur together in geological deposits, although in varying concentrations. Rare earth elements are relatively common; however, they are referred to as "rare" because they are not often found in commercially exploitable concentrations. The principal mineral sources for rare earth elements are bastnasite, monazite, ion-absorption clays and loparite. Despite their relative abundance, rare earth elements are more difficult to mine and extract than equivalent sources of transition metals, making rare earth elements relatively expensive. 8 Rare earth elements generally fall into one of two categories—the light rare earth elements, which include lanthanum, cerium, praseodymium, neodymium, samarium and europium, and the heavy rare earth elements, which include gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, lutetium and yttrium. Rare earth element mineral deposits are usually rich in light rare earth elements. Heavy rare earth element deposits have a lower concentration of light rare earth elements with a significantly higher percentage of heavy rare earth elements. While light rare earth elements tend to be more abundant, one light rare earth element—neodymium—and four heavy rare earth elements—europium, terbium, dysprosium and yttrium—are in sufficiently short supply that they are referred to as "critical rare earth elements". The oxides produced from processing rare earth elements are commonly referred to as REOs. Rare Earth Element Uses Rare earth elements are necessary components in many high technology and green energy related products in both civilian and national security applications. Currently, the dominant end uses for rare earth elements in the United States are for automobile catalysts and petroleum refining catalysts, use as phosphors in color television and flat panel displays (cell phones, portable DVDs, and laptops), permanent magnets and rechargeable batteries for hybrid and electric vehicles, and numerous medical devices. There are important defense applications such as jet fighter engines, missile guidance systems, anti-missile defense systems, and satellite and communication systems. Permanent magnets containing neodymium, gadolinium, dysprosium, and terbium are used in numerous electrical and electronic components and new-generation generators for wind turbines. The following table derived from the CRS Report identifies the major end use for the following rare earth elements: Rare Earth Elements Major End Use Cerium Auto catalyst, petroleum refining and metal alloys Dysprosium Permanent magnets and hybrid engines Erbium Phosphors Europium Red color for television and computer screens Gadolinium Magnets Holmium Medical lasers, glass coloring, and defense infrared counter measure systems and range finding. Lanthanum Hybrid engines and metal alloys Lutetium Catalyst in petroleum refining Neodymium Auto catalyst, petroleum refining, hard drives in laptops, headphones and hybrid engines Praseodymium Magnets Samarium Magnets Terbium Phosphors and permanent magnets Thulium Medical x-ray units Ytterbium Lasers and steel alloys Yttrium Red color, fluorescent lamps, ceramics and metal alloy agent 9 Rare Earth Element Demand According to Roskill Information ServicesLtd., Roskill's estimated percentage of China's global demand and the USGS (Mineral Commodities Reports and Open–File Report 2011–1042) provide for an estimate of global demand for rare earth oxides, or REOs, in 2014 to be at an estimated 130,000 metric tons, growing to between 140,000 and 150,000 metric tons in 2015 and to 158,000 metric tons in 2017. The Roskill 2012 Report, estimated rare earth demand by application for 2012 to be as follows: Rare Earth neodymium, praseodymium, dysprosium demand by Application—World, 2012 Rare Earth yttrium, europium, terbium demand by Application—World, 2012 10 Rare Earth Element Production and Reserves Historically, the United States was the leading producer of rare earths from 1965 to the mid-1980s. During this period, the United States provided the majority of rare earth minerals to the rest of the world from the Mountain Pass mine in California. However, by 1986, China surpassed the United States to be the world's top producer and major supplier of rare earths. As illustrated by the following table from the CRS Report showing production and reserves of rare earth elements by country in 2011, China has dwarfed all other producers, supplying some 95% of the world's rare earth elements. During 2012, Molycorp's Mountain Pass mine in California came back into production and, according to Molycorp's 2013 annual report, the Mountain Pass mine produced approximately 2,000 metric tons of REOs in the third and fourth quarters of 2013 with a design capacity of 19,050 metric tons per year. In addition, Lynas Corporation's Mt. Weld mine in Australia has come on line, but, according to the CRS Report, has yet to reach its projected production capacity of 11,000 metric tons per year. Given the timeline for current exploration projects to come into production, if at all, we believe that China will continue to dominate the market for rare earth elements for the foreseeable future. Rare Earth Element Prices According to the Metal Pages Reports, prices of rare earth oxides rose rapidly in 2010 and 2011, while rare earth oxide prices have declined in general from the first half of 2012 through the last quarter in 2014. The CRS Report attributes the price increases to restrictions on Chinese rare earth exports and lack of capacity elsewhere in the world and attributes the price declines to softer demand (e.g.,some substitution, high stocks, and a slow economic recovery). We believe that China's dominance of the global rare earth elements market gives it the ability to exercise substantial control over the current pricing of rare earth elements. We also believe that, until a domestic, readily available, transparent, and free market source of rare earths production becomes available, China will maintain substantial control over market prices for the foreseeable future. 11 The following table shows prices for selected rare earth oxides from 2012 to mid-3rdquarter 2014. Source:Metal Pages. We believe that the anticipated shortages of rare earth elements worldwide, coupled with the desirability from the standpoint of national security for developing sources of rare earth elements within the United States, creates an opportunity to develop a successful rare earth elements mining and processing business. We are at the early stages of exploration on our Montana, Idaho, and Colorado prospects and have neither proven nor probable reserves; nor have we completed preliminary feasibility studies for any of these prospects. However, based on geological studies published by various government agencies, as well as our own exploration efforts to date on our claims, we believe that these opportunities are worth pursuing. 12 Properties We do not own real property and have no plans to acquire any real estate. Our mining claims and other real property interests specifically related to mining are discussed below. Summary of Our Mining Claims Currently, our operations are exploratory in nature. We hold approximately 1,250 unpatented lode mining claims covering approximately 22,000 acres of land in Idaho, Montana and Colorado. In Idaho and Montana, our claims are located in the Lemhi Pass mineral trend in Lemhi County, Idaho, and Beaverhead and Ravalli Counties, Montana. These claims are grouped into projects that include the Last Chance and Sheep Creek Projects in Montana and North Fork, Lemhi Pass and the Diamond Creek Projects in Idaho. In Colorado, the claims include the Powderhorn Project in Gunnison County, and the Wet Mountain Project in Fremont County. These claims have been filed with the Bureau of Land Management, or BLM, pursuant to the General Mining Law on federal lands where both the surface and mineral interests are owned by the United States government. All of our mining claims are wholly owned without any royalties or shared interest. As part of the Settlement Agreement described in the section entitled "Transactions with Related Persons", we granted a ten-year right of first refusal—consistent with the terms and conditions proposed by a bona fide third-party commercial bidder determined by the parties—with respect to a contract for the disposition of thorium in connection with any future mining of rare earths on our Lemhi Pass properties. 13 Our number of mining claims by state, project and covered acres are summarized in the table below. U.S. Rare Earths Inc.'s Mining Claim Summary. Claims Count Covered Acres State Project Prospect Montana 56 Last Chance 44 Sheep Creek 12 Idaho North Fork Silver King 10 Cardinal 59 Jackpot 28 Radiant 59 62 Bus 27 Non-Prospect NF Lemhi Pass 98 Diamond Creek 28 Colorado Powderhorn Satellite Rudolph Hill Wet Mountains ​ Total Our claims and our activities to date with respect to our claims are discussed below. 14 Montana and Idaho Summary We have more than 630 unpatented lode mining claims in Beaverhead and Ravalli Counties, Montana, and in Lemhi County, Idaho, that cover more than 9,600 acres of land. All of these claims are located on properties that are part of a mineralized trend that we refer to as the Lemhi Pass mineral trend as illustrated in the map in Figure1 below. This trend extends for approximately 60 miles through Montana and Idaho and contains known anomalous rare earth mineralization, based on certain reports described below. For purposes of exploration and assessment, we have broken our claims in the Lemhi Pass mineral trend into five exploration projects, two in Montana (Last Chance and Sheep Creek) and three in Idaho (North Fork, Lemhi Pass and Diamond Creek). The relative positions of these projects within the Lemhi Pass mineral trend may be seen on the map in Figure1 below. Figure1 15 History of Exploration in the Lemhi Pass Mineral Trend The Lemhi Pass mineral trend has had two general periods of historical exploration and prospecting, the first of which started in 1883 and was principally for copper. The second period began in 1950 following the discovery of thorium in the area and extended through the 1980's. This exploration was conducted by various entities, sometimes with federal government funding, and was focused upon the potential use of thorium. This exploration included core-hole drilling and surface sampling, as well as some surface excavation to expose a mineral vein in many areas, including several longitudinal cuts that expose the Last Chance vein with a known length of 4,350 feet. In addition, some underground exploration was undertaken on the Last Chance vein. Several mine tunnels were excavated extending some 1,300 feet, in addition to a vertical shaft of 80 feet. While much of the analysis of our 2013 exploration is not yet published, the U.S. Geological Survey, or USGS, and Idaho Bureau of Mines and Geology issued a number of reports evaluating the Lemhi Pass rare earth-thorium mineralization trend. This work indicates the presence of monazite and xenotime—mineral sources for rare earth elements. Associated minerals include principally thorite, specular hematite, magnetite, feldspars, quartz, barite, rutile, and, particularly, goethite along mineralized fracture/shear zones. From 1965 through 1968, the AEC evaluated the Lemhi Pass mineral trend and issued several reports detailing grab-sample assay chemistry, geology, mineralogy, and sample locations encompassing the entire trend. In the course of its geological investigations, the AEC collected 200 samples from over 50 properties in the Lemhi Pass area. Metallurgical investigations at the time by the U.S. Bureau of Mines cited by the AEC indicated that recovery of REEs, with an acid cure, could be between 50%-70% of the rare earth elements present in the deposit. Expanding on original exploration works by others, the USGS completed a survey of the area encompassing Lemhi Pass in 1979. They reported that thorium mineralization occurs in 219 known veins in the Lemhi Pass area (there is a high correlation in deposits of rare earth minerals where thorium is found), the largest vein being located on our Last Chance Project, which is up to 40 feet thick, with a stated known length of 4,350 feet. The area veins typically have strikes (orientation of length) from N 40° W to N80°E, with a dip that varies between 40° and 70° SE, and follow irregular fractures in the host rock. 16 These published works, together with some privately held available data concerning this early exploration, were of great use to us and our predecessors in locating our claims in the Lemhi Pass mineral trend. Environmental Concerns Related to Historical Workings The rare earth mineralization found on all of our projects has some associated thorium. Historical investigations used the radioactive nature of thorium minerals to locate occurrence of thorium, which also led to the discovery of the associated rare earth minerals. These radioactive minerals are generally in concentrations of less than 0.05% and are considered Naturally Occurring Radioactive Material (NORM) and, to date, none of our approved and permitted or submitted Plans of Operation or Notices of Intent require us to remediate any historical workings. In a majority of cases, these historical investigations used bulldozers to excavate the surface material to better expose the surface expression of these minerals. Because of this, all of our projects have some historical surface disturbance. In some cases, surface disturbances have been covered back up by the BLM. In other cases, such as the Last Chance Project and claims holding the Last Chance main vein and generally our projects in Montana, no covering of these workings has occurred; however, the adits that exist in the Last Chance Project have been closed-in by backfilling at the opening. All of our exploration work is restricted to less than five acres of disturbance and requires permitting according to our submitted Plans of Operation or Notices of Intent to the applicable regulatory authority. To date none of our approved and permitted or submitted Plans of Operation or Notices of Intent require us to remediate our historical workings. The Montana Projects Last Chance Location The Last Chance Project is located approximately 25 miles SSE of Salmon, Idaho on Forest Service Land in the Beaverhead National Forest District in Lemhi County, Idaho and Beaverhead County, Montana. This project is accessed by traveling south on Idaho Highway 28 to Tendoy, Idaho. Then east (left) on the Lewis& Clark Highway/Agency Creek Road 13.9 miles into Montana turning south (right) onto Frying Pan Road to the project area. All other access is by foot or helicopter. Access to the Last Chance property and the locations of contiguous claim blocks are shown in the map in Figure 2 below. 17 Figure 2 18 Mineral Rights Ownership, Maintenance and Description The Last Chance Project consists of 44 unpatented lode mining claims covering approximately 690 acres. These claims are listed in the table below. The claims were staked on federal land on the "Location Date" shown in the table below and are maintained in accordance with the General Mining Law. Last Chance Project Claims Claim Name(1) Location Date(2) Acres ATOMIC BLAST 7/26/2007 BROWN BEAR 2-MT 9/22/2007 11 DAN PATCH 7/26/2007 FINAL LAST CHANCE NEW 3/4/2014 13 FRYING PAN 7/24/2007 FRYING PAN 2 7/24/2007 G& G 2 7/25/2007 G& G 3 7/25/2007 G& G 5 7/25/2007 G& G 6 7/25/2007 GROUSE 1 7/24/2007 KATIE LYNN 1 7/26/2007 KATIE LYNN 2 7/26/2007 19 Claim Name(1) Location Date(2) Acres KATIE LYNN 3 7/26/2007 KATIE LYNN 4 7/26/2007 KATIE LYNN 5 7/26/2007 KATIE LYNN 6 7/26/2007 LAST CHANCE 3 7/24/2007 LAST CHANCE 30 NEW 3/4/2014 LAST CHANCE 31 7/24/2007 LAST CHANCE 32 7/24/2007 LAST CHANCE 39 7/24/2007 LAST CHANCE 5 7/24/2007 10 LAST CHANCE A 7/24/2007 LAST CHANCE EXT 6 7/24/2007 11 LAST CHANCE EXT 7 7/24/2007 LAST CHANCE H 7/24/2007 LAST CHANCE I 7/24/2007 LAST CHANCE J 7/24/2007 LAST CHANCE NEW 3/4/2014 MONTANA BEAVERHEAD 7/24/2007 RAGAND 7/24/2007 RAGAND 10 7/24/2007 RAGAND 11 7/24/2007 RAGAND 12 7/24/2007 RAGAND 6 7/24/2007 RAGAND 8 7/24/2007 RAGAND 9 7/24/2007 SHADY TREE OVERSIGHT 4 7/25/2007 SHADY TREE OVERSIGHT 5 7/25/2007 SHADY TREE NEW 3/4/2014 TRAPPER 1 7/24/2007 TRAPPER 4 7/24/2007 (1)All claims are recorded in the name of Seaglass Holding Corp., a wholly-owned subsidiary of ours. (2) All claims are located in the State of Montana. 20 The principal explored claims include the following nine claims: the Last Chance New, Last Chance 30 New, Shady Tree New, Montana Beaverhead, Trapper 1, Final Chance New, Last Chance 39, Last Chance 32, and Last Chance 31. The remaining claims have not been explored in detail by us and are being held for future exploration work. These claims and their associated mineral rights are held by currently active unpatented lode mining claims filed with the Montana office of the BLM, located in Billings, Montana and at the County Recorder's Office of Beaverhead County, in Montana. Maintenance of the mineral rights associated with the unpatented lode mining claims require annual filing and payment of $140 per claim fee to the BLM and filing with county jurisdiction with an associated recording fee of approximately $150 for all Montana located unpatented lode mining claims. During the normal course of exploration, we plan to continually perfect, expand, reduce, or otherwise modify and adjust our claims in coordination with our exploration efforts to maintain effective mineral rights that cover material properties. History of the Project The most noteworthy early historical work on and related to the Last Chance prospect thorium-rare earth mineralization trend began in the early 1950's by U.S. government agencies that issued multiple reports detailing, geology, and mineralogy covering the entire Lemhi Pass thorium-rare earth mineralized trend. This northwest mineralized trend extends over 60-70 miles from Lemhi Pass, Idaho to the North Fork "Mineral Hill" area northeast of Shoup, Idaho, and contains the Last Chance prospect. The principal rare earth minerals of the trend are monazite and xenotime. These government investigations were supplemented by private entity exploration starting in 1950 with Elkhorn Mining Co, followed by Sawyer PetroleumCo. in partnership with Union Pacific RailroadCo., then later by Tenneco OilCo., followed by Idaho Energy and ResourcesCo. These reports investigate and describe mineralization (rare earths) occurrences in 219 known veins in the Lemhi Pass area of Idaho and Montana, the largest vein being located on the Last Chance Project, which is up to 39 feet thick, with a known length of 4,350 feet. The Lemhi Pass area veins are reported to typically have strike (orientation of length) azimuths of 320 to 80 degrees, with southeasterly dips varying between 40 to 70 degrees that followed irregular fractures in the host rock. Specific efforts of these early investigations focused on the Last Chance vein. The historical investigations and work efforts on the Last Chance vein developed 10 drill-holes reaching depths of 290 feet, multiple trenches along and cross-cutting the Last Chance main vein where it is exposed at the surface, an 80 foot vertical shaft, and two adits totaling more than 1,300 feet of underground work that drift to and along the vein. The underground adits and shaft are currently closed-in. Our predecessor companies also completed grab sampling between 2007 and 2010 indicating several localities of anomalous rare earth mineralization. Geological Setting The Last Chance Project regional geology consists primarily of the Proterozoic metamorphosed Belt Supergroup of sediments that are well known in the region. These "metasediments" consist of very thick units of metamorphosed micaceous sandstones, siltstones, and mudstones of lake-basin origin and were deposited approximately 1.4billion years ago. These sediments have since been metamorphosed and subsequently thrust and block faulted. There are numerous block faults with normal movement surrounding and within the Project. Three named faults exist in the area; the Lemhi Pass Fault lies to the north of the Last Chance Project, and the Bull Moose Fault and Dan Patch Fault are located east of the Last Chance Project. There are unnamed normal faults crossing the Project. The Project's rare earth mineralization is considered to be related and deposited in the early Cenozoic (Tertiary) time period and is structurally controlled along the northeast and northwest trending fractures and shear zones hosted in the Project Belt Supergroup units. Exploration work The Last Chance Project is an exploration stage project and does not have any reportable reserves. PhaseIand II Exploration Work The majority of our Phase I and II exploration work was conducted during 2013 on the Last Chance Project's main vein, which is one of the longest known veins in the Lemhi Pass mineral trend and extends up to approximately 4,350 feet along its length. Our work at this project in 2013 consisted of a compliant diamond core drilling and channel sampling program, which defined a deposit with moderate to high critical rare earth elements mineralization. We drilled eight core holes with depths reaching up to 520 feet. All eight of the drill holes intersected the vein. In addition, we took 12 channel samples along the known length of the vein. 21 The drill hole and channel sample locations were recorded by waypoint averagingGPS handheld units and cross-correlated with satellite imagery. The drill core data, along with the surface channeling sampling and field mapping, provided us with over 165data points for evaluation purposes and conceptualization of a deposit model. In addition to the assay work, we submitted for density determination 54 pseudo-random host and vein rock samples in accordance with the sampling and analysis procedures discussed in the "Sampling and Analysis" section below. During 2013, we also completed channel sampling on the Montana Beaverhead claim located directly north of the Last Chance Project's main vein. This sample data indicates a similar mineralization and tenor of the Last Chance vein. At this time, we believe that this vein is oriented such that it strikes in a west-northwest direction with an as yet undetermined dip assumed to be southwesterly (in accordance with historical reports). Future exploration work is needed to identify the tenor and extent of the Beaverhead vein as it has potential to increase existing Project mineralization tonnage. Assay tests of core samples and channel samples indicated the presence of rare earth elements at levels that lead us to believe that further exploration in this area is warranted. Mineralization associated with the vein appears to be structurally controlled. The dominant rare earth source rock in the vein is believed to be monazite. Other minerals that are associated with the vein include thorite, hematite, quartz, and limonite. The cost of exploration work (including filing fees) from 2011 through December 31, 2014 was approximately $790,000. Future Exploration Work Based on the following factors, we believe continued exploration is warranted: ● intersection of at-depth mineralization during our drilling program; ● the length of the defined surface extent of the Last Chance Project's main vein; ● our exploration work indicating the potential to find additional veins with length and mineralization; and ● the historical investigations indicating a potential to find additional related mineralization within the project. Accordingly, we plan to conduct exploration on this project in 2015 (subject to available funds) and we plan to include on our exploration team persons competent to supervise the work as staff or subcontractors. In addition, we received approval from the U.S. Forest Service to re-open the Last Chance northern adit to allow for the retrieval of not more than 2,500 short tons of metallurgical sample material from the adit and a historic surface stockpile. We recently commenced material handling to remove the material from the stockpile. 22 Our future exploration work plan for the Last Chance Project with estimated costs is summarized in the table below. Administration and company staff support costs are excluded. Phase Task Estimated Cost ($1000's) III Opening north adit for exploration and sampling purposes 350-500 III Underground metallurgical sample collection 50-300 III Continued evaluation of thorium and silver occurrence and association impact to the project as mineralogical, metallurgical, and market data are developed and determined 20-50 III Preliminary mineralogical studies 20 III Advanced metallurgical investigations with benefactions (Continuing in PhaseIV and V) 100-3,500 III Field mapping and sample collections focused on the Beaverhead Montana claim 50-75 III Refinement of QA/QC standards and procedures 20 IV Completion of four to six diamond core holes 250-350 IV Additional modeling with new drill-hole data 20-60 Total 880-4,875 We plan to use the proceeds of this offering and from future financings to fund our future exploration work. We continually prioritize our exploration efforts based on the most current exploration results and funding availability; therefore none, some, or all of the permitted exploration work for this project may be completed upon approved permitting. Project Mineralogy We have yet to conduct a full mineralogy study of the Lemhi Pass deposits; however, field observations made by our geologists are consistent with the mineralogy reported by historical investigations. The primary rare earth minerals are believed by us to include monazite and xenotime. Associated minerals include principally specular hematite, magnetite, feldspars, quartz, barite, rutile, thorite, and particularly goethite along mineralized fracture/shear zones. The rare earth minerals are generally only identifiable by microscopic analysis. Sampling and Analysis We conducted both channel and drill core sampling. Channel samples were taken across the vein perpendicular to the vein strike with channels 4 inches wide, 4 inches deep and up to 29 feet in length. Individual samples consisted of 3.28 foot intervals collected along the individual channels. Drill core containing visual mineralization was photographed, after which the mineralized core was split along the vertical core axis. Samples consisting of half of the split core were bagged in even 3.28 foot intervals. Sample identification numbers were recorded on sample tags with matching tag numbers that were marked and sent with the samples to the assay lab. Samples collected during our PhaseI and II exploration program were analyzed by a third party laboratory that is accredited by the Standards Council of Canada. Samples were shipped via FedEx directly from our facilities to the laboratory under chain of custody. Prior to shipment from the field or sample preparation facility, blanks, duplicates, and rare earth standards were inserted into the sample batch with a frequency of one every 10 samples. Cross-check assays were performed by an additional third party laboratory to identify the presence of any significant laboratory bias in the analytical results. Sampling quality assurance and quality control included an external Canadian certified rare earth standard and our own internal standard. Our field blanks consisted of locally sourced gravel and a non-local sourced quartzite. 23 Our quality assurance and quality control program is under continuous review, evaluation, and development to maintain and improve quality assurance and quality control. Power, Water and Infrastructure The only power available to the Last Chance Project is by battery or petroleum fueled generators brought onto the site by us. Water is purchased from a source located 16 miles from the Last Chance Project and trucked to the Last Chance Project for drilling and other purposes. No permanent infrastructure or equipment is located within the Last Chance Project. Sheep Creek Location The Sheep Creek Project is located approximately 30 miles NW of Salmon, Idaho on Forest Service Land in the Bitterroot National Forest District in Ravalli County, Montana. This project is accessed by traveling north on US-93N to the Conner Cutoff Road then to the West Fork Road. All other access is by foot or helicopter. The Sheep Creek claim block is illustrated in the North Fork Project section map in Figure 3 below. Mineral Rights Ownership, Maintenance and Description The Sheep Creek Project consists of 12 unpatented lode mining claims covering approximately 244 acres and these claims are listed in the table below. The claims were staked on federal land on the "Location Date" shown in the table below and are maintained in accordance with the General Mining Law. Sheep Creek Project Claims Claim Name(1) Location Date(2) Acres SC 10A 11/20/2013 SC 11A 11/20/2013 SC 12A 11/20/2013 SHEEP CREEK 1 9/1/2009 SHEEP CREEK 2 9/1/2009 SHEEP CREEK 3 9/1/2009 SHEEP CREEK 4 9/1/2009 SHEEP CREEK 5 9/1/2009 SHEEP CREEK 6 9/24/2009 SHEEP CREEK 7 7/10/2010 SHEEP CREEK 8 7/10/2010 SHEEP CREEK 9 7/10/2010 (1) SC10A, 11A and 12A claims are recorded in our name while the remaining claims are recorded in the name of Seaglass Holding Corp., a wholly-owned subsidiary of ours. (2)All claims are located in the State of Montana. These claims and their associated mineral rights are held by currently active unpatented lode mining claims filed with the Montana office for the BLM located in Billings, Montana and at the County Recorder's Office of Ravalli County, Montana. Maintenance of the mineral rights associated with the unpatented lode mining claims require annual filing and payment of a $140 per claim fee to the BLM and filing with county jurisdiction with an associated recording fee of approximately $150 for all Montana located lode unpatented mining claims. During the normal course of exploration, we plan to continually perfect, expand, reduce, or otherwise modify and adjust our claim mineral rights holdings in coordination with these exploration efforts to maintain effective mineral rights that cover material properties. 24 History of the Project The first discovery of important mineralization occurred in 1954 when columbite was located on Sheep Creek. Following this discovery, the Montana Bureau of Mines completed investigations in 1957 on the Sheep Creek Project area that was being explored by Continental Rare Metals Corporation. It was during these earlier investigations that rare earth mineralization was also identified as occurring in the carbonatite veins located along the Sheep Creek Drainage. We hold a majority of these rare earth localities historically located by coverage of our Sheep Creek Project claims. Our predecessor also completed grab sampling between 2007 and 2010 indicating several localities of anomalous rare earth mineralization in the area. Geological Setting The geological setting of Sheep Creek is part of the North Fork geological setting described in the North Fork-Geological Setting section below. Exploration The Sheep Creek Project is without known reportable reserves and is exploratory in nature. Our predecessor completed grab sampling between 2007 and 2010 indicating several localities of anomalous rare earth mineralization; however, to date, we have not performed any advanced exploration work on this project and we do not have plans to conduct exploration work in 2015. Based on the results of our 2013 North Fork field work located approximately three to five miles south of the Sheep Creek Project, our predecessor's grab sample results, and from historical investigations we believe continued exploration is warranted. Project Mineralogy The main rare earth minerals in this area are believed to be ancylite, bastnasite, and monazite, with some association of rutile with highly anomalous concentrations of niobium. Sampling and Analysis We have not conducted any material sampling and analysis of minerals on the Sheep Creek Project. Power, Water and Infrastructure The only power available to the Sheep Creek Project is by battery or petroleum fueled generators brought on to the site by us. We have not yet permitted for water use on the Sheep Creek Project, but have two options to secure water including purchase from a source located nearby or permitted use of nearby surface water. No permanent infrastructure or equipment is located within Sheep Creek Project. The Idaho Projects Summary.We have identified three principal projects in Idaho with several associated prospects contained within each project area. These include the North Fork, Lemhi Pass, and Diamond Creek Projects, all located in Lemhi County, Idaho. These projects are shown in the map under "Business and Properties—Properties—Montana and Idaho—Summary". Each of these projects has undergone exploration work. During 2012 and 2013, two diamond core drill holes were completed on the Diamond Creek Project, and channel samples were taken on the North Fork, Lemhi Pass and Diamond Creek Projects. 25 North Fork Location The North Fork Project is located on Forest Service Land in the Salmon Challis National Forest. This project can be accessed from Salmon, Idaho by traveling north on US-93 to the NF-30 Salmon River Road Turnoff, the final access into the project is along various unpaved, unimproved Forest Service Roads. All other access is by helicopter or foot. Access to the North Fork Project and the location of prospect contiguous claim blocks are shown in the map in Figure3 below. Figure3 Mineral Rights Ownership, Maintenance and Description Within the North Fork Project, we have identified five separate prospects: Cardinal, Jackpot, Silver King, Radiant, and BUS, all shown on the map above. 26 The North Fork Project principal claims we have prioritized for future exploration include 97 unpatented lode claims covering approximately 1,000 acres. These claims are listed in the table below by prospect title. The claims were staked on federal land on the "Location Date" shown in the table below and are maintained in accordance with the General Mining Law. Claim Name(1) Prospect Location Date(2) Acres CARDINAL #2 Cardinal 7/12/2010 CARDINAL 1 Cardinal 8/29/2009 CARDINAL 10 Cardinal 6/14/2011 CARDINAL 11 Cardinal 6/14/2011 CARDINAL 12 Cardinal 6/16/2011 CARDINAL 13 Cardinal 6/14/2011 CARDINAL 14 Cardinal 6/14/2011 CARDINAL 15 Cardinal 6/14/2011 CARDINAL 16 Cardinal 6/16/2011 CARDINAL 17 Cardinal 6/16/2011 CARDINAL 18 Cardinal 6/16/2011 27 Claim Name(1) Prospect Location Date(2) Acres CARDINAL 19 Cardinal 6/16/2011 CARDINAL 20 Cardinal 6/16/2011 CARDINAL 21 Cardinal 6/16/2011 CARDINAL 22 Cardinal 6/16/2011 CARDINAL 23 Cardinal 6/16/2011 CARDINAL 24 Cardinal 6/16/2011 CARDINAL 25 Cardinal 6/16/2011 CARDINAL 26 Cardinal 6/16/2011 CARDINAL 27 Cardinal 6/17/2011 CARDINAL 28 Cardinal 6/17/2011 CARDINAL 29 Cardinal 6/17/2011 CARDINAL 3 Cardinal 9/16/2010 CARDINAL 30 Cardinal 6/14/2011 CARDINAL 31 Cardinal 6/16/2011 CARDINAL 32 Cardinal 6/17/2011 CARDINAL 33 Cardinal 6/17/2011 CARDINAL 34 Cardinal 6/24/2011 CARDINAL 35 Cardinal 6/24/2011 CARDINAL 36 Cardinal 7/12/2011 CARDINAL 4 Cardinal 9/16/2010 CARDINAL 5 Cardinal 9/16/2010 CARDINAL 6 Cardinal 9/16/2010 CARDINAL 7 Cardinal 6/17/2011 CARDINAL 8 Cardinal 6/16/2011 CARDINAL 9 Cardinal 6/17/2011 NF178 Cardinal 6/30/2011 NF180 Cardinal 6/30/2011 NF182 Cardinal 6/30/2011 NF184 Cardinal 6/30/2011 NF186 Jackpot 6/30/2011 NF188 Jackpot 6/30/2011 NF267 Jackpot 6/30/2011 NF269 Jackpot 6/30/2011 NF271 Jackpot 6/30/2011 NF275 Jackpot 6/30/2011 NF277 Jackpot 6/30/2011 NF365 Jackpot 6/30/2011 NF366 Jackpot 6/30/2011 NF367 Jackpot 6/30/2011 NF368 Jackpot 6/30/2011 NF369 Jackpot 6/30/2011 NF370 Jackpot 6/30/2011 NF371 Jackpot 6/30/2011 NF444 Jackpot 6/30/2011 NF446 Jackpot 6/30/2011 NF447 Jackpot 6/30/2011 NF448 Jackpot 6/30/2011 NF449 Jackpot 6/30/2011 NF189 Jackpot 6/30/2011 JACK POT 10 Jackpot 6/20/2011 28 Claim Name(1) Prospect Location Date(2) Acres JACK POT 11 Jackpot 6/20/2011 JACK POT 12 Jackpot 6/20/2011 JACK POT 13 Jackpot 6/20/2011 JACK POT 14 Jackpot 6/22/2011 JACK POT 16 Jackpot 6/21/2011 JACK POT 18 Jackpot 6/21/2011 JACK POT 2 Jackpot 9/18/2009 JACK POT 20 Silver King 6/21/2011 JACK POT 22 Silver King 6/21/2011 JACK POT 23 Silver King 6/21/2011 JACK POT 3 Silver King 9/18/2009 JACK POT 4 Silver King 6/19/2011 JACK POT 5 Silver King 6/19/2011 JACK POT 6 Silver King 6/20/2011 JACK POT 7 Silver King 6/20/2011 JACK POT 8 Silver King 6/20/2011 JACK POT 9 Silver King 6/20/2011 JACKPOT 1 Cardinal 9/2/2009 NF190 Cardinal 6/30/2011 NF191 Cardinal 6/30/2011 NF192 Cardinal 6/30/2011 NF193 Cardinal 6/30/2011 NF195 Cardinal 6/30/2011 NF197 Cardinal 6/30/2011 NF92 Cardinal 6/30/2011 NF94 Cardinal 6/30/2011 SILVER KING 1 Cardinal 8/26/2009 SILVER KING 10 Cardinal 9/18/2010 SILVER KING 2 Cardinal 8/26/2009 SILVER KING 3 Cardinal 9/21/2009 SILVER KING 4 Cardinal 9/22/2009 SILVER KING 5 Cardinal 9/22/2009 SILVER KING 6 Cardinal 9/22/2009 SILVER KING 7 Cardinal 9/23/2009 SILVER KING 8 Cardinal 9/18/2010 SILVER KING 9 Cardinal 9/18/2010 (1)All claims are recorded in the name of Seaglass Holding Corp., a wholly-owned subsidiary of ours. (2)All claims are located in the State of Idaho. These claims and their associated mineral rights are held by currently active unpatented lode mining claims filed with the Idaho office of the BLM located in Boise, Idaho and the Recorder's Office of Lemhi County, Idaho. Maintenance of the mineral rights associated with the unpatented lode mining claims requires annual filing and payment of $140 per claim fee to the BLM and filing with county jurisdiction with an associated recording fee of approximately $150 for all Idaho located lode unpatented mining claims. During the normal course of exploration, we plan to continually perfect, expand, reduce, or otherwise modify and adjust our claim mineral rights holdings in coordination with these exploration efforts to maintain effective mineral rights that cover material properties. 29 We also have an additional 359 unpatented lode claims covering approximately 5,478 acres that are secondary in nature to the principal claims. These secondary claims include acreage in the Radiant and BUS prospects in addition to 273 non-prospect affiliated claims. History of the Project Initially the North Fork Project area was mainly explored during the early 1950's to the early 1960's. Uranium and thorium were discovered in the Salmon River area in 1949; however, the carbonatites of the North Fork Project area were not discovered until 1952, while building access roads for logging. Carbonatite is a rock type known to be highly associated with rare earth element deposits worldwide. Exploration during this time mainly consisted of making bulldozer cuts where Geiger counters showed elevated radiation. By 1953 several areas in the North Fork "Mineral Hill District" had been claimed, including Cardinal, Lee Buck, Monazite Queen, Radiant, Roberts (Jackpot), and Silver King, all with signs of mineralized veins, and underwent further prospecting by several government agencies and Molybdenum Corporation of America. These earlier works established known localities of anomalous rare earth mineralization. We hold a major portion of these localities that are covered by our North Fork Project claims. Our predecessor also completed grab sampling between 2007 and 2010 indicating several localities of anomalous rare earth mineralization and an aero radiometric and magnetic survey were completed for the area. Geological Setting The North Fork Project area regional geology consists primarily of the Proterozoic metamorphosed Belt Supergroup of sediments that are well known in the region. These "metasediments" consist of very thick units of metamorphosed sandstones, siltstones, and mudstones of lake-basin origin and were deposited approximately 1.4billion years ago. These sediments have since been metamorphosed and subsequently thrust and block faulted. Field identification of the various Belt Supergroup formations, combined with formation repositioning from complex faulting, make geological formation and vein field location difficult and will require additional exploration mapping to adequately determine the area's carbonatite veins, geologic formation contacts, structures, and faulting relationships. The mineralized carbonatite veins are inferred to be structurally controlled. The structural relationship between the veins, faulting, and the metamorphic rock foliations and deformations will help determine the effect on prospect mineralization and drive exploration efforts to locate and relate the rare earth mineralized veins. The mineralized carbonatite tends to forma sill at the contact of the greenschist-amphibolite grade metamorphosed Belt Supergroup progeny units that yielded augen gneiss and amphibolite, and is also associated with biotite schist that is often observed in folded and faulted areas. Due to the complex folding and faulting in the area, the general age relationships between faults within the area will need to be understood with the priority being accurate mapping and structural orientation of the mineralized carbonatite sills and associated veins. Tertiary age rhyolite is also observed in dikes ranging from 2-20m in width in the North Fork Project area, particularly in the Jackpot, Cardinal, and Radiant prospects. There are numerous block faults with normal movement surrounding and within the property. The Brushy Gulch Fault, a major reverse thrust fault lies directly east of the property and the Poison Gulch Fault, another major reverse fault, lies directly to the west of the property. There are several unnamed normal faults, of various sizes, crossing the prospects. Exploration The North Fork Project is without known reportable reserves and is exploratory in nature. 30 PhaseIand II Exploration Work During our PhaseI and II North Fork exploration activities conducted during 2011 and 2013, we identified several related, but spatially separated, mineralized rare earth element vein systems from compliant geological mapping and channel sampling. We traced a vein with a length of approximately 4,300 feet in the Cardinal prospect with channel samples returning levels of rare earth element mineralization that we intend to explore further by drilling and surface sampling and mapping. We also traced a vein in the Jackpot prospect along the surface with a length of approximately 1,300 feet, but no channel sampling has been conducted. On the Silver King prospect, we traced two veins, the north vein and south vein, with approximate lengths of 680 feet and 560 feet, respectively, and both of these veins were channel sampled. The rare earth assay results from the Silver King prospect have made this prospect a top priority for continued exploration that may include detailed surface mapping and sampling, and drilling. Based on these findings, we believe that further exploration is warranted to determine whether commercial quantities of rare earth elements exist in these prospects. We have undertaken preliminary exploration work in the Radiant prospect, including geological mapping and channel sampling, indicating low rare earth element mineralization. We have not commenced advanced exploration work on the BUS prospect to date. The cost of exploration work (including filing fees) from 2011 through December31, 2014 was approximately $800,000. Future Exploration Work Based on the following factors, we believe continued exploration is warranted: ● sample assays returned results that contain rare earth mineralization; ● length of the defined surface extent of the Cardinal prospect vein; ● identification of similar, but as yet undetermined mineralization, of a Jackpot Prospect vein; ● our predecessor's grab sample results; and ● historical investigations indicating the potential to find additional related mineralization within the project Accordingly, we plan to conduct exploration on this project in 2015 (subject to available funds) and we plan to include on our exploration team persons competent to supervise the work as staff or subcontractors. Our future exploration work plan for the North Fork Project with estimated costs is summarized in the table below. Administration and company staff support costs are excluded. Phase Task Estimated Cost ($1000's) III Preliminary evaluation of mineralogical and metallurgical extraction interactions 20 - 50 III Baseline preliminary mineralogical studies 20 III Advanced metallurgical investigations with benefactions (Continuing in PhaseIV and V) 100 - 3,500 III Field mapping and sampling at the Silver King North and South vein ends, the Cardinal vein, and initial sampling of the Jackpot vein. 20 III Refinement of QA/QC standards and procedures 20 III Investigation/resolution of negative bias reporting of yttrium 5 - 10 IV Completion of two to six diamond core holes 150 - 350 IV Additional modeling with new drill-hole data 80 - 120 Total 415 - 4,090 31 We plan to use the proceeds of this offering and from future financings to fund our future exploration work. We continually prioritize our exploration efforts based on the most current exploration results and funding availability; therefore none, some, or all of the permitted exploration work for this project may be completed upon approved permitting. Project Mineralogy We have yet to conduct a full mineralogy study of the North Fork deposits; however, field observations made by our geologists are consistent with the mineralogy reported by historical investigations and we believe the primary mineral associated with the rare earth mineralization in this project is monazite. The main minerals of the carbonatite veins are observed to be mainly calcite with some fine grained magnetite, niobium bearing rutile, thorite, felted actinolite, barite, and ilmenite that is locally abundant throughout the veins. The mineralized carbonatite veins are also believed to feature minor amounts of the rare earth minerals allanite and bastnasite. Sampling and Analysis We conducted channel sampling in the project area. Channel samples were taken across the vein perpendicular to the vein strike with channels4 inches wide, 4inches deep and up to 14feet in length. Individual samples consisted of 1.64 to 3.28 foot intervals collected along the individual channels. Sample identification numbers were recorded on sample tags with matching tag numbers that were marked and sent with the samples to the assay lab. Samples collected during our PhaseI and II exploration program were analyzed by a third-party laboratory that is accredited by the Standards Council of Canada. Samples were shipped via FedEx directly from our facilities to the laboratory under chain of custody. Prior to shipment from the field or sample preparation facility, blanks, duplicates, and rare earth standards were inserted into the sample batch with a frequency of one every 10 samples. Cross-check assays were performed by an additional third-party laboratory to identify the presence of any significant laboratory bias in the analytical results. Sampling quality assurance and quality control included an external Canadian certified rare earth standard and our own internal standard. Our field blanks consisted of locally sourced gravel and a non-local sourced quartzite. Our quality assurance and quality control program is under continuous review, evaluation, and development to maintain and improve quality assurance and quality control. Power, Water and Infrastructure The only power available to the North Fork Project is by battery or petroleum fueled generators brought on to the site by us. Water sourcing during the exploration program will be by temporary permitted access to surface water within one to three miles of the drilling site. No permanent infrastructure or equipment is located within the North Fork Project. 32 Lemhi Pass Location The Lemhi Pass Project is located on Forest Service land in the Salmon-Challis National Forest. This project is located approximately 25 miles SE of Salmon, Idaho, and can be accessed by traveling south from Salmon on ID-28 until the turn off for the Agency Creek Road (Lewis and Clark Highway). The last few miles approaching the project is on unpaved, unimproved forest service roads. All other access is by foot or helicopter. Access to the Lemhi Pass Project and the location of contiguous claim blocks are shown in the map in Figure2 above. Mineral Rights Ownership, Maintenance and Description The Lemhi Pass Project includes 98 unpatented lode claims covering approximately 1,600 acres of land. These claims are listed in the table below. The claims were staked on federal land on the "Location Date" shown in the table below and are maintained in accordance with the General Mining Law. 33 Lemhi Pass Project Claims Claim Name(1) Location Date(2) Acres AGENCY 9/19/2007 APEX 3 9/26/2006 APEX 4 9/25/2006 BALD EAGLE 9/20/2007 BALDY 9/19/2007 BENNY 9/23/2006 BIG LOST 1 9/23/2006 BIG LOST 4 9/23/2006 BIG LOST 5 9/28/2006 BIG LOST 6 9/28/2006 BLACK BEAR 2 10/9/2007 BLACK BULL 3 9/26/2006 BLACK BULL 4 9/26/2006 BLACK ROCK IDAHO 7/30/2007 BLUE LUPINE 9/20/2007 BROWN BEAR 2-ID 9/22/2007 CAGA 10 9/23/2006 CAGA 11 9/23/2006 CAGA 12 9/23/2006 CAGA 15 9/23/2006 CHIEF TENDOY 18 9/29/2006 CHIEF TENDOY 3 9/29/2006 CHIEF TENDOY 9 9/29/2006 DEER 1 9/26/2006 DEER 2 9/26/2006 DEER 3 9/26/2006 ELK HORN 7/29/2007 ELK HORN #1 7/28/2007 ELK HORN #2 7/28/2007 EUREKA 9/23/2006 IDAHO BEAVERHEAD 9/5/2006 IOLA 11 7/30/2007 IOLA 12 7/30/2007 IOLA 21 7/30/2007 IOLA 5 7/30/2007 IOLA 6 7/30/2007 KIMBERLY 9/19/2007 LITTLE DANDY 5 9/19/2007 LITTLE DANDY 6 10/21/2011 ND 34 Claim Name(1) Location Date(2) Acres LONESTAR 11A 9/24/2006 LONESTAR 2 9/24/2006 LONESTAR 2A 9/24/2006 LUCKY HORSESHOE 1 9/26/2006 LUCKY HORSESHOE 10 9/27/2006 LUCKY HORSESHOE 4 9/26/2006 LUCKY HORSESHOE 9 9/27/2006 MORNELL 10/9/2007 ROADSIDE 9/26/2006 S&D 1 9/20/2007 S&D 2 9/20/2007 S&D 3 9/20/2007 S&D 4 9/20/2007 S&D 5 9/20/2007 S&D 6 9/20/2007 S&D 7 9/20/2007 SCOTT 7/30/2007 SILVER QUEEN 37A 9/25/2006 SILVER QUEEN 38A 9/25/2006 SILVER QUEEN 52 9/24/2006 SILVER QUEEN 52A 9/24/2006 SILVER QUEEN 52B 9/24/2006 SILVER QUEEN 53B 9/24/2006 SILVER QUEEN 54 9/24/2006 SNOW DRIFT 9/20/2007 SUNFLOWER 9/20/2007 SURPRISE 9/20/2007 THO2-2 7/27/2007 THO2-3 7/27/2007 THO2-4 7/27/2007 THO2-7 7/27/2007 THO2-8 7/27/2007 THOR 1 7/27/2007 THOR 2 7/27/2007 THOR 5 7/27/2007 THOR 6 7/27/2007 THORITE 9/22/2007 VIOLA 7/28/2007 WONDER 1 9/24/2006 WONDER 10 9/24/2006 WONDER 11 9/4/2006 WONDER 12 9/4/2006 WONDER 13 10/21/2011 ND WONDER 14 9/6/2006 WONDER 15 9/6/2006 WONDER 16 9/6/2006 WONDER 17 9/6/2006 WONDER 18 9/6/2006 WONDER 19 9/6/2006 WONDER 2 9/4/2006 35 Claim Name(1) Location Date(2) Acres WONDER 20 9/6/2006 WONDER 21 9/6/2006 WONDER 22 9/6/2006 WONDER 23 9/6/2006 WONDER 24 9/6/2006 WONDER 25 9/6/2006 WONDER 3 9/4/2006 WONDER 4 9/20/2007 WONDER 7 10/21/2011 ND (1) Wonder 13 and 7 claims are recorded in our name while the remaining claims are recorded in the name of Seaglass Holding Corp., a wholly-owned subsidiary of ours. (2) All claims are located in the State of Idaho. (3) ND means not determined. These claims and their associated mineral rights are held by currently active unpatented lode mining claims filed with the Idaho office of the BLM located in Boise, Idaho and at the Recorder's Office of Lemhi County, Idaho. Maintenance of the mineral rights associated with the unpatented lode mining claims require annual filing and payment of $140 per claim fee to the BLM and filing with county jurisdiction with an associated recording fee of approximately $150 for all Idaho located lode mining claims. During the normal course of exploration we plan to continually perfect, expand, reduce, or otherwise modify and adjust our claim mineral rights holdings in coordination with these exploration efforts to maintain effective mineral rights that cover material properties. History of the Project From 1965 through 1968, the U.S. Atomic Energy Commission, or AEC, evaluated the Lemhi Pass Project area and issued several reports detailing grab-sample assay chemistry, geology, mineralogy, and sample locations encompassing the entire trend. In the course of its geological investigations, the AEC collected multiple samples from properties in the Lemhi Pass area of Idaho and Montana. Metallurgical investigations at the time by the U.S. Bureau of Mines cited by the AEC indicated that recovery of REEs, with an acid cure, could be between 50%-70% of the rare earth elements present in the deposit. Expanding on original exploration works by others, the USGS completed a survey of the area encompassing the Lemhi Pass and Last Chance Project in 1979. These historical works reported that thorium mineralization occurs in 219 known veins in the Lemhi Pass area. The historical investigation in many cases analyzed samples for select rare earths and identified multiple veins within the Lemhi Pass Project area that have rare earth mineralization. In the 1980's, Idaho Energy and ResourcesCo. investigated the Silver Queen veins and Lucky Horseshoe veins now held by us in the Lemhi Pass Project. Our predecessor also completed grab sampling between 2007 and 2010 indicating several localities of anomalous rare earth mineralization. 36 Geological Setting The Lemhi Pass Project is adjacent to our Montana Last Chance Project and consists of geology and mineralization similar to that, which we encountered in the Last Chance Project. We believe this is encouraging from exploration perspective as it means that the Lemhi Pass-Last Chance Projects could be part of a localized and similar mineralization trend. The Lemhi Pass Project regional geology consists primarily of the Proterozoic metamorphosed Belt Supergroup of sediments that are well known in the region. These "metasediments" consist of very thick units of metamorphosed micaceous sandstones, siltstones, and mudstones of lake-basin origin and were deposited 1.4billion years ago. These sediments have since been metamorphosed and subsequently thrust and block faulted. There are numerous block faults with normal movement surrounding and within the Project. Three named faults exist in the area; the Lemhi Pass Fault lies in the northern part of the project intersecting the Lucky Horseshoe Claims and the Bull Moose Fault and Dan Patch Faults are located in the north-central part of the project. There are unnamed normal faults crossing the prospect. The Project's rare earth mineralization is considered to be related and deposited in the early Cenozoic (Tertiary) time period and is structurally controlled along the northeast and northwest trending fractures and shear zones hosted in the prospect Belt Supergroup units. Exploration The Lemhi Pass Project is without known reportable reserves and is exploratory in nature. PhaseI Exploration Work We conducted PhaseI exploration activities in 2013 on the Lemhi Pass Project in the Silver Queen and Luck Horseshoe veins that included compliant geological mapping and channel sampling on these veins. The channel samples taken across the Silver Queen vein indicated rare earth mineralization that we believe warrants further exploration. We believe that the Lucky Horseshoe claim has limited potential for advanced exploration reserve discovery, but that other claims within the Lemhi Pass area are part of a trend that warrants further exploration. The cost of exploration work (including filing fees) from 2011 through December 31, 2014 was approximately $110,000. Future Exploration Work Based on the following factors, we believe continued exploration is warranted: ● sample assays returned results that contain rare earth mineralization; ● our predecessor's grab sample results; and ● historical investigations indicating the potential to find additional related mineralization within the project. However, we do not plan to conduct exploration on this project in 2015 since we plan on prioritizing our exploration in the Last Chance and North Fork Projects. Accordingly, we plan to conduct future exploration when resources become available and at the conclusion of our prioritized exploration efforts. We expect that PhaseII exploration work will consist of geological and structure mapping in coordination with ground based gamma-ray surveying, before drilling is planned and permitted at a cost between $80,000 - $120,000. 37 Project Mineralogy We have yet to conduct a full mineralogy study of the North Fork deposits; however, field observations made by our geologists in the field are consistent with the mineralogy reported by historical investigation. We believe the primary rare earth minerals include monazite and xenotime. Associated minerals include principally specular hematite, magnetite, feldspars, quartz, barite, rutile, thorite, and particularly goethite along mineralized fracture/shear zones. The rare earth minerals are generally only identifiable by microscopic analysis. The main minerals of the carbonatite veins are observed to be mainly calcite with some fine grained magnetite, felted actinolite, barite, and ilmenite that is locally abundant throughout the veins. The mineralized carbonatite veins also feature the rare earth minerals monazite, niobium bearing rutile, allanite, and thorite. Sampling and Analysis We conducted channel sampling in the project area. Channel samples were taken across the vein perpendicular to the vein strike with channels 4inches wide, 4inches deep and up to 10feet in length. Individual samples consisted of 3.28 foot intervals collected along the individual channels. Sample identification numbers were recorded on sample tags with matching tag numbers that were marked and sent with the samples to the assay lab. Samples collected during our PhaseI exploration program were analyzed by a third party laboratory that is accredited by the Standards Council of Canada. Samples were shipped via FedEx directly from our facilities to the laboratory under chain of custody. Prior to shipment from the field or sample preparation facility, blanks, duplicates, and rare earth standards were inserted into the sample batch with a frequency of one every 10 samples. Cross-check assays were performed by an additional third party laboratory to identify presence of any significant laboratory bias in the analytical results. Sampling quality assurance and quality control included an external Canadian certified rare earth standard and our own internal standard. Our field blanks consisted of locally sourced gravel and a non-local sourced quartzite. Our quality assurance and quality control program is under continuous review, evaluation, and development to maintain and improve quality assurance and quality control. Power, Water and Infrastructure The only power available to the Lemhi Pass Project is by battery or petroleum fueled generators brought on to the site by us. We have not yet permitted for water use on the Lemhi Pass Project, but have two options to secure water including purchase from a source located nearby or permitted use of nearby surface water. No material permanent infrastructure or equipment is located within the Lemhi Pass Project. Diamond Creek The Diamond Creek Project is located in the Salmon Challis National Forest district on Forest Service land. Access to the location is from Salmon, Idaho by taking highway 93 to the Forest Service Diamond Creek Road (NF 129) turn off. The Diamond Creek FS road is an unimproved, four wheel drive, weather limited road. Several forest service roads branch from the NF 129 road and give additional four wheel drive property access. All other access is by foot or helicopter. Access to the Diamond Creek Project and the location of prospect contiguous claim blocks are shown in the map in Figure4 below. 38 Figure4 Mineral Rights Ownership, Maintenance and Description 39 The Diamond Creek Project includes 28 unpatented lode mining claims covering more than 550 acres of land. These claims are listed in the table below. The claims were staked on federal land on the "Location Date" shown in the table below and are maintained in accordance with the General Mining Law. Diamond Creek Project Claims Claim Name(1) Location Date(2) Acres CASTLE ROCK 1 7/13/2009 CASTLE ROCK 2 7/13/2009 DC #1 9/23/2007 DC #10 6/26/2008 DC #11 6/26/2008 DC #12 6/26/2008 DC #13 6/26/2008 DC #14 6/27/2008 DC #15 6/27/2008 DC #16 6/27/2008 DC #17 6/27/2008 DC #18 6/30/2008 40 Claim Name(1) Location Date(2) Acres DC #19 6/28/2008 DC #2 9/24/2007 DC #20 6/28/2008 DC #21 6/30/2008 DC #6 6/30/2008 DC #7 6/26/2008 DC #8 6/26/2008 DC #9 6/26/2008 DC 22 7/14/2009 DC 23 7/14/2009 DC 24 8/13/2009 DC 25 8/13/2009 DC 3 10/10/2007 DC 4 10/10/2007 DC 5 10/10/2007 LUCKY 7/13/2009 CASTLE ROCK 1 7/13/2009 CASTLE ROCK 2 7/13/2009 DC #1 9/23/2007 DC #10 6/26/2008 DC #11 6/26/2008 DC #12 6/26/2008 DC #13 6/26/2008 DC #14 6/27/2008 DC #15 6/27/2008 DC #16 6/27/2008 DC #17 6/27/2008 DC #18 6/30/2008 DC #19 6/28/2008 DC #2 9/24/2007 DC #20 6/28/2008 DC #21 6/30/2008 DC #6 6/30/2008 DC #7 6/26/2008 DC #8 6/26/2008 DC #9 6/26/2008 DC 22 7/14/2009 DC 23 7/14/2009 DC 24 8/13/2009 DC 25 8/13/2009 DC 3 10/10/2007 DC 4 10/10/2007 DC 5 10/10/2007 LUCKY 7/13/2009 (1)All claims are recorded in the name of Seaglass Holding Corp., a wholly-owned subsidiary of ours. (2) All claims are located in the State of Idaho. 41 These claims and their associated mineral rights are held by currently active unpatented lode mining claim filed with the Idaho office of the BLM located in Boise, Idaho and at the Recorder's Office of Lemhi County, Idaho. Maintenance of the mineral rights associated with the unpatented lode mining claims require annual filing and payment of $140 per claim fee to the BLM and filing with county jurisdiction with an associated recording fee of approximately $150 for all Idaho located lode mining claims. During the normal course of exploration we plan to continually perfect, expand, reduce, or otherwise modify and adjust our claim mineral rights holdings in coordination with these exploration efforts to maintain effective mineral rights that cover material properties. History of the Project The most prominent early historical work on the Diamond Creek Project rare earth-thorium mineralization trend began in the late 1950's by various government agencies evaluating the Lemhi Pass thorium trend from 1956-1968. This work included detailed geology, sampling and analysis, and mineralogy covering the Diamond Creek rare earth mineralized localities. The sample data was collected without a location survey and assayed by spectrography, and wet chemistry rare earth elements analysis. The mineralized veins in the area are believed to be related and deposited in the early Cenozoic (Tertiary) time period and structurally controlled along the northeast and northwest trending fractures in the ancient Belt Supergroup (composed of quartzites, argillites, siltites,) and a granitic igneous intrusive. Overlapping and expanding on the earlier government investigation additional investigations included USGS investigative work and a 1985 Thesis. These reports found the Diamond Creek property to have mineralization (rare earths) that occurs in veins up to 25 feet thick but which rarely exceed two feet in thickness. These historical investigations located eight steeply dipping veins from 100-2,500 feet in length that are typically oriented from 10° to 60° and follow irregular fractures in the host rock. The host rock is composed of both the granitic igneous intrusion and the Belt Supergroup quartzites and siltites. Our predecessor also completed grab sampling between 2007 and 2010 indicating several localities of anomalous rare earth mineralization. Geological Setting The Diamond Creek Project geology consists primarily of the Yearian age Proterozoic metamorphosed Belt Supergroup of sediments well known in the region. These "metasediments" consist of very thick units of metamorphosed sandstones, siltstones, and mudstones of lake-basin origin and were deposited 1.4billion years ago. These sediments have since been metamorphosed and subsequently thrust and block faulted. The difficulty in field identification of the various Belt Supergroup formations, combined with formation repositioning from complex faulting, make field location difficult and will require additional exploration mapping to adequately determine the area geologic formation contacts, structures, and faulting relationships that may affect property mineralization. The Diamond Creek Project has a large body of mega-crystalline granite—gneiss that intrudes the area Belt Supergroup metasediments approximately 1.37 billion years ago. Similar in nature to the geology of the Lemhi Pass Project, the Diamond Creek's Project's rare earth mineralization is considered to be related and deposited in the early Cenozoic (Tertiary) time period and is structurally controlled along the northeast and northwest trending fractures and shear zones hosted in the prospect Belt Supergroup units. The general age relationships between faults within the area will need to be better understood with the priority being accurate mapping and identifying mineralized faults and associated veins structural orientation. Until the local and regional geology can be better interpreted the area geology has been simplified and includes only three general host rock units of the Belt Supergroup, the Gunsight formation, and the older Apple Creek formation (both formations may consist of other Belt Supergroup metasediments or combinations of associated indistinct units), and that mega-crystalline granite. Exploration The Diamond Creek Project is without known reportable reserves and is exploratory in nature. PhaseI Exploration Work We undertook PhaseI exploration activities on the Diamond Creek Project in 2012, which consisted of compliant core drilling and vein channel sampling. We identified two main mineralized vein sets in the Diamond Creek Project that consisted of four veins traced for 820 feet along a general north south strike, with a 500 foot broad east west, multi vein, zone width and a set of moderately rare earth element mineralized veins with a strike length of 502 feet with a width of four feet, that we intersected during drilling at a depth of 80 feet. Both vein sets have a general north/south trend and appear to be structurally controlled. We believe rare earth element minerals in this area consist primarily of monazite and some xenotime with associated thorite, limonite, specular hematite, and quartz. 42 The cost of exploration work (including filing fees) from 2011 through December 31, 2014 was approximately $250,000. Future Exploration Work Based on the following factors, we believe continued exploration is warranted: ● sample assays returned results that contain rare earth mineralization; ● our predecessor's grab sample results; and ● historical investigations indicating the potential to find additional related mineralization within the project. However, we do not plan to conduct exploration on this project in 2015 since we plan on prioritizing our exploration in the Last Chance and North Fork Projects. Accordingly, we plan to conduct future exploration when resources become available and at the conclusion of our prioritized exploration efforts. We expect that the PhaseII exploration work will consist of geological and structure mapping in coordination with ground based gamma-ray surveying, before drilling is continued at an estimated cost between $160,000 and $180,000. Sampling and Analysis We conducted both channel sampling and drill core sampling. Channel samples were taken across the vein perpendicular to the vein strike with channels twoinches wide, twoinches deep and up to fivefeet in length. Individual samples consisted of 1.64 to 3.28 foot intervals collected along the individual channels. Drill core containing visual mineralization was photographed, after which the mineralized core was split along the vertical core axis. Samples consisting of half of the split core were generally bagged in even 3.28 foot intervals. Sample identification numbers were recorded on sample tags with matching tag numbers that were marked and sent with the samples to the assay lab. Samples collected during our PhaseI exploration program were analyzed by a third party laboratory that is accredited by the Standards Council of Canada. Samples were shipped via FedEx directly from our facilities to the laboratory. Re-checks of the original assayed core intervals with quality control was completed by assay of the remaining core split samples. Prior to shipment from the sample preparation facility, blanks, duplicates, and rare earth standards were inserted into the sample batch with a frequency of one every 10 samples. Some cross-check assays were performed by an additional third party laboratory to identify presence of any significant laboratory bias in the analytical results. Sampling quality assurance and quality control included an external Canadian certified rare earth standard. Our field blanks consisted of a Nevada Bureau of Mines Standard blank. 43 Our quality assurance and quality control program is under continuous review, evaluation, and development to maintain and improve quality assurance and quality control. Project Mineralogy We have yet to conduct a full mineralogy study of the Diamond Creek deposits; however, field observations made by our geologists in the field are consistent with the mineralogy reported by historical investigation. We believe the primary rare earth minerals include monazite, xenotime, and some allanite. Associated minerals include principally specular hematite, feldspars, quartz, barite, thorite, auerlite, fluorite, and particularly goethite along mineralized fracture/shear zones. The rare earth minerals are generally only identifiable by microscopic analysis. It is also noted that applicable, but sub-economic, amounts of lead-zinc, silver, copper and gold are widespread and locally encountered on the Diamond Creek property. Power, Water and Infrastructure The only power available to the Diamond Creek Project is by battery or petroleum fueled generators brought on to the site by us. Water sourcing during the PhaseI program was from permitted access to surface water within one mile of the drilling site. No permanent infrastructure or equipment is located within the Diamond Creek Project. The Colorado Projects Our mining claims in Colorado are located in Fremont, Gunnison, and Saguache counties, and include over 600 unpatented lode claims that cover more than 12,000 acres of land, which we have identified as the Powderhorn and Wet Mountain Projects. Location and general access to the Powderhorn and Wet Mountain Projects are illustrated in the map in Figure5 below. We consider the Wet Mountain Project to have the lowest opportunity for exploration discovery and at this time no exploration is planned for the Wet Mountain Project. Environmental Concerns Related to Historical Workings The rare earth mineralization found on all of our projects has some associated thorium. Historical investigations used the radioactive nature of thorium minerals to locate occurrence of thorium, which also led to the discovery of the associated rare earth minerals. These radioactive minerals are generally in concentrations of less than 0.05% and are considered Naturally Occurring Radioactive Material (NORM) and, to date, none of our approved and permitted or submitted Plans of Operation or Notices of Intent require us to remediate any historical workings. In a majority of cases, these historical investigations used bulldozers to excavate the surface material to better expose the surface expression of the minerals. Because of this, all of our projects have some historical surface disturbance. In some cases, surface disturbances have been covered back up by the BLM. In other cases, such as the Last Chance Project and claims holding the Last Chance Project's main vein and generally our projects in Montana, no covering of these workings has occurred; however, the adits that exist in the Last Chance Project have been closed-in by backfilling at the opening. All of our exploration work is restricted to less than five acres of disturbance and requires permitting according to our submitted Plans of Operation or Notices of Intent to the applicable regulatory authority. To date none of our approved and permitted or submitted Plans of Operation or Notices of Intent require us to remediate our historical workings. 44 Powderhorn Project Location The Powderhorn Project is located on BLM lands in southwestern Colorado and is accessed from Gunnison, Colorado by traveling on paved road west on US-50 for 9.4miles, then traveling south on CO-149 for 16.9 miles, then left onto CO Road 27. Accesses to the prospect properties are along BLM and county developed and undeveloped four-wheel drive roads. All other access is by foot or helicopter. Access to the Powderhorn Project and the location of prospect contiguous claim blocks are shown in the map in Figure5 below. Figure 5 45 Mineral Rights Ownership, Maintenance and Description The Powderhorn Project consists of 477 unpatented lode mining claims covering more than 9,400acres. These claims are listed in the table below. The claims were staked on federal land on the "Location Date" shown in the table below and are maintained in accordance with the General Mining Law. Powderhorn Project Claims Claim Name(1) Prospect Location Date(2) Acres BC 100 Rudolph Hill 4/16/2011 BC 101 Rudolph Hill 4/16/2011 BC 102 Rudolph Hill 4/16/2011 BC 103 Rudolph Hill 4/16/2011 BC 104 Rudolph Hill 4/16/2011 BC 105 Rudolph Hill 4/16/2011 BC 106 Rudolph Hill 4/16/2011 46 Claim Name(1) Prospect Location Date(2) Acres BC 107 Rudolph Hill 4/16/2011 BC 108 Rudolph Hill 4/16/2011 BC 109 Rudolph Hill 4/16/2011 BC 110 Rudolph Hill 4/16/2011 BC 111 Rudolph Hill 4/16/2011 BC 112 Rudolph Hill 4/16/2011 BC 113 Rudolph Hill 4/16/2011 BC 114 Rudolph Hill 4/16/2011 BC 115 Rudolph Hill 4/16/2011 BC 116 Rudolph Hill 4/16/2011 BC 117 Rudolph Hill 4/16/2011 BC 118 Rudolph Hill 4/16/2011 BC 119 Rudolph Hill 4/16/2011 BC 120 Rudolph Hill 4/16/2011 BC 121 Rudolph Hill 4/16/2011 BC 122 Rudolph Hill 4/16/2011 BC 123 Rudolph Hill 4/16/2011 BC 124 Rudolph Hill 4/16/2011 BC 125 Rudolph Hill 4/16/2011 BC 126 Rudolph Hill 4/16/2011 BC 127 Rudolph Hill 4/16/2011 BC 128 Rudolph Hill 4/16/2011 BC 129 Rudolph Hill 4/16/2011 BC 130 Rudolph Hill 4/16/2011 BC 131 Rudolph Hill 4/16/2011 BC 132 Rudolph Hill 4/16/2011 BC 133 Rudolph Hill 4/16/2011 BC 134 Rudolph Hill 4/16/2011 BC 135 Rudolph Hill 4/16/2011 BC 136 Rudolph Hill 4/16/2011 BC 137 Rudolph Hill 7/12/2011 BC 138 Rudolph Hill 7/3/2011 BC 139 Rudolph Hill 6/9/2011 BC 140 Rudolph Hill 4/16/2011 BC 141 Rudolph Hill 4/16/2011 BC 142 Rudolph Hill 4/16/2011 BC 143 Rudolph Hill 4/16/2011 BC 144 Rudolph Hill 4/16/2011 BC 145 Rudolph Hill 4/16/2011 BC 146 Rudolph Hill 4/16/2011 BC 147 Rudolph Hill 4/16/2011 BC 148 Rudolph Hill 4/16/2011 BC 149 Rudolph Hill 4/16/2011 BC 150 Rudolph Hill 4/16/2011 BC 151 Rudolph Hill 4/16/2011 BC 152 Rudolph Hill 4/16/2011 BC 153 Rudolph Hill 4/16/2011 BC 154 Rudolph Hill 4/16/2011 BC 155 Rudolph Hill 4/16/2011 BC 156 Rudolph Hill 4/16/2011 47 Claim Name(1) Prospect Location Date(2) Acres BC 157 Rudolph Hill 4/16/2011 BC 158 Rudolph Hill 4/16/2011 BC 159 Rudolph Hill 4/16/2011 BC 160 Rudolph Hill 4/16/2011 BC 161 Rudolph Hill 4/16/2011 BC 162 Rudolph Hill 4/16/2011 BC 163 Rudolph Hill 4/16/2011 BC 164 Rudolph Hill 4/16/2011 BC 165 Rudolph Hill 6/4/2011 BC 166 Rudolph Hill 6/4/2011 BC 167 Rudolph Hill 6/4/2011 BC 168 Rudolph Hill 6/4/2011 BC 169 Rudolph Hill 6/5/2011 BC 170 Rudolph Hill 6/5/2011 BC 171 Rudolph Hill 6/4/2011 BC 172 Rudolph Hill 6/4/2011 BC 173 Rudolph Hill 6/4/2011 BC 174 Rudolph Hill 6/4/2011 BC 175 Rudolph Hill 6/4/2011 BC 176 Rudolph Hill 6/4/2011 BC 177 Rudolph Hill 6/4/2011 BC 178 Rudolph Hill 6/4/2011 BC 179 Rudolph Hill 6/4/2011 BC 180 Rudolph Hill 6/4/2011 BC 20 Rudolph Hill 7/3/2011 BC 21 Rudolph Hill 7/3/2011 BC 219 Rudolph Hill 6/9/2011 BC 22 Rudolph Hill 10/5/2011 BC 220 Rudolph Hill 6/9/2011 BC 221 Rudolph Hill 6/9/2011 BC 222 Rudolph Hill 6/9/2011 BC 223 Rudolph Hill 6/9/2011 BC 224 Rudolph Hill 6/9/2011 BC 225 Rudolph Hill 6/9/2011 BC 226 Rudolph Hill 6/9/2011 BC 227 Rudolph Hill 6/9/2011 BC 228 Rudolph Hill 6/9/2011 BC 229 Rudolph Hill 6/9/2011 BC 23 Rudolph Hill 4/16/2011 BC 230 Rudolph Hill 6/9/2011 BC 231 Rudolph Hill 6/9/2011 BC 232 Rudolph Hill 6/9/2011 BC 233 Rudolph Hill 6/9/2011 BC 234 Rudolph Hill 6/9/2011 BC 235 Rudolph Hill 6/6/2011 BC 236 Rudolph Hill 6/6/2011 BC 237 Rudolph Hill 6/6/2011 BC 238 Rudolph Hill 6/6/2011 BC 239 Rudolph Hill 6/6/2011 BC 240 Rudolph Hill 6/6/2011 48 Claim Name(1) Prospect Location Date(2) Acres BC 241 Rudolph Hill 6/6/2011 BC 242 Rudolph Hill 6/6/2011 BC 243 Rudolph Hill 6/6/2011 BC 244 Rudolph Hill 6/6/2011 BC 245 Rudolph Hill 6/8/2011 BC 246 Rudolph Hill 6/8/2011 BC 247 Rudolph Hill 6/8/2011 BC 248 Rudolph Hill 6/8/2011 BC 249 Rudolph Hill 6/9/2011 BC 250 Rudolph Hill 6/9/2011 BC 251 Rudolph Hill 6/9/2011 BC 252 Rudolph Hill 6/9/2011 BC 253 Rudolph Hill 6/9/2011 BC 254 Rudolph Hill 6/9/2011 BC 255 Rudolph Hill 6/9/2011 BC 256 Rudolph Hill 6/9/2011 BC 257 Rudolph Hill 6/9/2011 BC 258 Rudolph Hill 6/9/2011 BC 259 Rudolph Hill 6/9/2011 BC 260 Rudolph Hill 6/9/2011 BC 261 Rudolph Hill 6/9/2011 BC 262 Rudolph Hill 6/9/2011 BC 263 Rudolph Hill 6/9/2011 BC 264 Rudolph Hill 6/9/2011 BC 265 Rudolph Hill 6/9/2011 BC 266 Rudolph Hill 6/9/2011 BC 267 Rudolph Hill 6/9/2011 BC 268 Rudolph Hill 6/9/2011 BC 269 Rudolph Hill 6/9/2011 BC 27 Rudolph Hill 4/16/2011 BC 270 Rudolph Hill 6/9/2011 49 Claim Name(1) Prospect Location Date(2) Acres BC 271 Rudolph Hill 6/9/2011 BC 272 Rudolph Hill 6/9/2011 BC 273 Rudolph Hill 6/9/2011 BC 274 Rudolph Hill 6/9/2011 BC 275 Rudolph Hill 6/9/2011 BC 276 Rudolph Hill 6/9/2011 BC 277 Rudolph Hill 6/9/2011 BC 278 Rudolph Hill 6/9/2011 BC 279 Rudolph Hill 6/4/2011 BC 28 Rudolph Hill 4/16/2011 BC 280 Rudolph Hill 6/4/2011 BC 281 Rudolph Hill 6/4/2011 BC 282 Rudolph Hill 6/4/2011 BC 283 Rudolph Hill 6/4/2011 BC 284 Rudolph Hill 6/4/2011 BC 29 Rudolph Hill 4/16/2011 BC 30 Rudolph Hill 4/16/2011 BC 31 Rudolph Hill 4/16/2011 BC 32 Rudolph Hill 4/16/2011 50 Claim Name(1) Prospect Location Date(2) Acres BC 33 Rudolph Hill 4/16/2011 BC 34 Rudolph Hill 4/16/2011 BC 35 Rudolph Hill 7/11/2011 BC 36 Rudolph Hill 4/16/2011 BC 37 Rudolph Hill 4/16/2011 BC 38 Rudolph Hill 4/16/2011 BC 39 Rudolph Hill 4/16/2011 BC 40 Rudolph Hill 4/16/2011 BC 41 Rudolph Hill 4/16/2011 BC 42 Rudolph Hill 4/16/2011 BC 43 Rudolph Hill 4/16/2011 BC 44 Rudolph Hill 4/16/2011 BC 45 Rudolph Hill 4/16/2011 BC 46 Rudolph Hill 4/16/2011 BC 47 Rudolph Hill 4/16/2011 BC 48 Rudolph Hill 4/16/2011 BC 49 Rudolph Hill 4/16/2011 BC 50 Rudolph Hill 4/16/2011 BC 51 Rudolph Hill 4/16/2011 BC 52 Rudolph Hill 4/16/2011 BC 53 Rudolph Hill 4/16/2011 BC 54 Rudolph Hill 10/5/2011 BC 55 Rudolph Hill 10/5/2011 BC 56 Rudolph Hill 4/16/2011 BC 57 Rudolph Hill 7/4/2011 BC 58 Rudolph Hill 7/4/2011 BC 59 Rudolph Hill 7/4/2011 BC 60 Rudolph Hill 4/16/2011 BC 61 Rudolph Hill 4/16/2011 BC 62 Rudolph Hill 4/16/2011 BC 63 Rudolph Hill 4/16/2011 BC 64 Rudolph Hill 4/16/2011 BC 65 Rudolph Hill 4/16/2011 BC 66 Rudolph Hill 4/16/2011 BC 67 Rudolph Hill 4/16/2011 BC 68 Rudolph Hill 4/16/2011 BC 69 Rudolph Hill 4/16/2011 BC 70 Rudolph Hill 4/16/2011 BC 71 Rudolph Hill 4/16/2011 BC 72 Rudolph Hill 4/16/2011 BC 73 Rudolph Hill 4/16/2011 BC 74 Rudolph Hill 4/16/2011 BC 75 Rudolph Hill 4/16/2011 BC 76 Rudolph Hill 4/16/2011 BC 77 Rudolph Hill 4/16/2011 BC 78 Rudolph Hill 4/16/2011 BC 79 Rudolph Hill 4/16/2011 BC 80 Rudolph Hill 4/16/2011 BC 81 Rudolph Hill 4/16/2011 BC 82 Rudolph Hill 4/16/2011 51 Claim Name(1) Prospect Location Date(2) Acres BC 83 Rudolph Hill 4/16/2011 BC 84 Rudolph Hill 4/16/2011 BC 85 Rudolph Hill 4/16/2011 BC 86 Rudolph Hill 4/16/2011 BC 87 Rudolph Hill 4/16/2011 BC 88 Rudolph Hill 4/16/2011 BC 89 Rudolph Hill 4/16/2011 BC 90 Rudolph Hill 4/16/2011 BC 91 Rudolph Hill 4/16/2011 BC 92 Rudolph Hill 4/16/2011 BC 93 Rudolph Hill 4/16/2011 BC 94 Rudolph Hill 4/16/2011 BC 95 Rudolph Hill 4/16/2011 BC 96 Rudolph Hill 4/16/2011 BC 97 Rudolph Hill 4/16/2011 BC 98 Rudolph Hill 4/16/2011 BC 99 Rudolph Hill 4/16/2011 PH #16 Rudolph Hill 8/11/2008 PH #17 Rudolph Hill 8/11/2008 PH #18 Rudolph Hill 8/11/2008 PH #19 Rudolph Hill 8/11/2008 PH #20 Rudolph Hill 8/11/2008 PH #21 Rudolph Hill 8/12/2008 PH #22 Rudolph Hill 8/12/2008 PH #23 Rudolph Hill 8/12/2008 PH #24 Rudolph Hill 8/13/2008 PH #25 Rudolph Hill 8/13/2008 PH #26 Rudolph Hill 8/13/2008 PH #27 Rudolph Hill 8/13/2008 PH #28 Rudolph Hill 8/13/2008 PH #29 Rudolph Hill 8/13/2008 PH #30 Rudolph Hill 8/14/2008 PH #31 Rudolph Hill 8/14/2008 SG 10 Rudolph Hill 10/5/2011 SG 11 Rudolph Hill 10/5/2011 SG 12 Rudolph Hill 10/5/2011 SG 13 Rudolph Hill 10/4/2011 SG 14 Rudolph Hill 10/4/2011 SG 15 Rudolph Hill 10/4/2011 SG 16 Rudolph Hill 10/4/2011 SG 17 Rudolph Hill 10/4/2011 SG 18 Rudolph Hill 10/4/2011 SG 19 Rudolph Hill 10/5/2011 SG 20 Rudolph Hill 10/5/2011 SG 21 Rudolph Hill 10/5/2011 SG 22 Rudolph Hill 10/5/2011 SG 23 Rudolph Hill 10/5/2011 SG 24 Rudolph Hill 10/5/2011 SG 25 Rudolph Hill 10/4/2011 SG 26 Rudolph Hill 10/4/2011 52 Claim Name(1) Prospect Location Date(2) Acres SG 28 Rudolph Hill 10/4/2011 SG 30 Rudolph Hill 10/4/2011 SG 31 Rudolph Hill 10/5/2011 SG 32 Rudolph Hill 10/5/2011 SG 33 Rudolph Hill 10/5/2011 SG 34 Rudolph Hill 10/5/2011 SG 35 Rudolph Hill 10/5/2011 SG 36 Rudolph Hill 10/5/2011 SG 37 Rudolph Hill 10/4/2011 SG 38 Rudolph Hill 10/4/2011 SG 39 Rudolph Hill 10/4/2011 SG 40 Rudolph Hill 10/4/2011 SG 41 Rudolph Hill 10/4/2011 SG 42 Rudolph Hill 10/4/2011 SG 43 Rudolph Hill 10/19/2011 SG 44 Rudolph Hill 10/19/2011 SG 45 Rudolph Hill 10/5/2011 SG 46 Rudolph Hill 10/5/2011 SG 47 Rudolph Hill 10/5/2011 SG 48 Rudolph Hill 10/5/2011 SG 49 Rudolph Hill 10/4/2011 SG 5 Rudolph Hill 10/4/2011 SG 50 Rudolph Hill 10/4/2011 SG 51 Rudolph Hill 10/4/2011 SG 52 Rudolph Hill 10/4/2011 SG 53 Rudolph Hill 10/4/2011 SG 54 Rudolph Hill 10/4/2011 SG 55 Rudolph Hill 10/5/2011 SG 56 Rudolph Hill 10/5/2011 SG 57 Rudolph Hill 10/5/2011 SG 58 Rudolph Hill 10/5/2011 SG 59 Rudolph Hill 10/5/2011 SG 6 Rudolph Hill 10/4/2011 SG 60 Rudolph Hill 10/5/2011 SG 61 Rudolph Hill 10/4/2011 SG 62 Rudolph Hill 10/4/2011 SG 63 Rudolph Hill 10/4/2011 SG 64 Rudolph Hill 10/4/2011 SG 65 Rudolph Hill 10/4/2011 SG 66 Rudolph Hill 10/4/2011 SG 67 Rudolph Hill 10/5/2011 SG 68 Rudolph Hill 10/5/2011 SG 69 Rudolph Hill 10/5/2011 SG 7 Rudolph Hill 10/5/2011 SG 8 Rudolph Hill 10/5/2011 GC 1 Satellite 4/16/2011 GC 10 Satellite 4/16/2011 GC 100 Satellite 6/18/2011 GC 101 Satellite 6/18/2011 GC 102 Satellite 6/18/2011 53 Claim Name(1) Prospect Location Date(2) Acres GC 103 Satellite 6/18/2011 GC 104 Satellite 6/18/2011 GC 105 Satellite 6/18/2011 GC 106 Satellite 6/18/2011 GC 107 Satellite 6/18/2011 GC 108 Satellite 6/18/2011 GC 109 Satellite 6/18/2011 GC 11 Satellite 4/16/2011 GC 110 Satellite 6/18/2011 GC 115 Satellite 6/18/2011 GC 117 Satellite 6/18/2011 GC 119 Satellite 6/18/2011 GC 12 Satellite 4/16/2011 GC 121 Satellite 6/18/2011 GC 122 Satellite 6/18/2011 GC 123 Satellite 6/18/2011 GC 124 Satellite 6/18/2011 GC 125 Satellite 6/18/2011 GC 126 Satellite 6/19/2011 GC 127 Satellite 6/18/2011 GC 128 Satellite 6/19/2011 GC 129 Satellite 6/18/2011 GC 13 Satellite 4/16/2011 GC 130 Satellite 6/19/2011 GC 131 Satellite 6/18/2011 GC 132 Satellite 6/19/2011 GC 133 Satellite 6/18/2011 GC 134 Satellite 6/19/2011 GC 135 Satellite 6/18/2011 GC 136 Satellite 6/19/2011 GC 137 Satellite 6/18/2011 GC 138 Satellite 6/19/2011 GC 14 Satellite 4/16/2011 GC 140 Satellite 6/18/2011 GC 149 Satellite 6/18/2011 GC 15 Satellite 4/16/2011 GC 151 Satellite 6/18/2011 GC 152 Satellite 6/19/2011 GC 153 Satellite 6/18/2011 GC 154 Satellite 6/19/2011 GC 16 Satellite 4/16/2011 GC 17 Satellite 4/16/2011 GC 18 Satellite 4/16/2011 GC 19 Satellite 4/16/2011 GC 2 Satellite 4/16/2011 GC 20 Satellite 4/16/2011 GC 21 Satellite 4/16/2011 GC 22 Satellite 4/16/2011 GC 23 Satellite 4/16/2011 GC 24 Satellite 4/16/2011 54 Claim Name(1) Prospect Location Date(2) Acres GC 25 Satellite 4/16/2011 GC 26 Satellite 4/16/2011 GC 27 Satellite 4/16/2011 GC 28 Satellite 4/16/2011 GC 29 Satellite 4/16/2011 GC 3 Satellite 4/16/2011 GC 30 Satellite 4/16/2011 GC 31 Satellite 4/16/2011 GC 32 Satellite 4/16/2011 GC 33 Satellite 4/16/2011 GC 34 Satellite 4/16/2011 GC 35 Satellite 4/16/2011 GC 36 Satellite 4/16/2011 GC 37 Satellite 4/16/2011 GC 38 Satellite 4/16/2011 GC 39 Satellite 4/16/2011 GC 4 Satellite 4/16/2011 GC 40 Satellite 4/16/2011 GC 41 Satellite 4/16/2011 GC 42 Satellite 6/15/2011 GC 43 Satellite 6/14/2011 GC 44 Satellite 6/14/2011 GC 45 Satellite 6/14/2011 GC 46 Satellite 6/14/2011 GC 47 Satellite 6/14/2011 GC 48 Satellite 6/14/2011 GC 49 Satellite 6/14/2011 GC 5 Satellite 4/16/2011 GC 50 Satellite 6/14/2011 GC 51 Satellite 6/15/2011 GC 52 Satellite 6/15/2011 GC 53 Satellite 6/15/2011 GC 54 Satellite 6/15/2011 GC 55 Satellite 6/15/2011 GC 56 Satellite 6/15/2011 GC 57 Satellite 6/15/2011 GC 58 Satellite 6/15/2011 GC 59 Satellite 6/15/2011 GC 6 Satellite 4/16/2011 GC 60 Satellite 6/15/2011 GC 61 Satellite 6/15/2011 GC 62 Satellite 6/15/2011 GC 63 Satellite 6/15/2011 GC 64 Satellite 6/15/2011 GC 65 Satellite 6/14/2011 GC 66 Satellite 6/18/2011 GC 67 Satellite 6/14/2011 GC 68 Satellite 6/18/2011 GC 69 Satellite 6/14/2011 GC 7 Satellite 4/16/2011 55 Claim Name(1) Prospect Location Date(2) Acres GC 70 Satellite 6/18/2011 GC 71 Satellite 6/14/2011 GC 72 Satellite 6/18/2011 GC 73 Satellite 6/14/2011 GC 74 Satellite 6/18/2011 GC 75 Satellite 6/14/2011 GC 76 Satellite 6/18/2011 GC 77 Satellite 6/14/2011 GC 78 Satellite 6/18/2011 GC 79 Satellite 6/14/2011 GC 8 Satellite 4/16/2011 GC 80 Satellite 6/18/2011 GC 81 Satellite 6/15/2011 GC 82 Satellite 6/18/2011 GC 83 Satellite 6/15/2011 GC 85 Satellite 6/15/2011 GC 87 Satellite 6/15/2011 GC 88 Satellite 6/18/2011 GC 89 Satellite 6/15/2011 GC 9 Satellite 4/16/2011 GC 90 Satellite 6/18/2011 GC 91 Satellite 6/15/2011 GC 92 Satellite 6/18/2011 GC 93 Satellite 6/15/2011 GC 94 Satellite 6/18/2011 GC 95 Satellite 6/18/2011 GC 96 Satellite 6/18/2011 GC 97 Satellite 6/18/2011 GC 98 Satellite 6/18/2011 GC 99 Satellite 6/18/2011 HW 1 Satellite 6/2/2011 HW 2 Satellite 6/2/2011 HW 3 Satellite 6/2/2011 HW 4 Satellite 6/2/2011 IC 102 Satellite 4/16/2011 IC 103 Satellite 4/16/2011 IC 109 Satellite 4/16/2011 IC 128 Satellite 4/16/2011 IC 129 Satellite 4/16/2011 IC 135 Satellite 4/16/2011 IC 136 Satellite 4/16/2011 IC 137 Satellite 4/16/2011 IC 143 Satellite 4/16/2011 IC 144 Satellite 4/16/2011 IC 145 Satellite 4/16/2011 IC 71 Satellite 4/16/2011 IC 72 Satellite 4/16/2011 IC 79 Satellite 4/16/2011 IC 80 Satellite 4/16/2011 IC 87 Satellite 4/16/2011 56 Claim Name(1) Prospect Location Date(2) Acres IC 88 Satellite 4/16/2011 IC 89 Satellite 4/16/2011 IC 94 Satellite 4/16/2011 IC 95 Satellite 4/16/2011 IC 96 Satellite 4/16/2011 PH #1 Satellite 8/7/2008 PH #10 Satellite 8/7/2008 PH #11 Satellite 8/8/2008 PH #12 Satellite 8/9/2008 PH #13 Satellite 8/10/2008 PH #14 Satellite 8/10/2008 PH #15 Satellite 8/10/2008 PH #2 Satellite 8/7/2008 PH #3 Satellite 8/7/2008 PH #4 Satellite 8/7/2008 PH #5 Satellite 8/7/2008 PH #6 Satellite 8/7/2008 PH #7 Satellite 8/7/2008 PH #8 Satellite 8/8/2008 PH #9 Satellite 8/7/2008 (1)All claims are recorded in the name of Seaglass Holding Corp., a wholly-owned subsidiary of ours. (2) All claims are located in the State of Colorado. These claims and their associated mineral rights are held by currently active unpatented lode mining claims filed with the Denver office of the BLM located in Denver, Colorado and at the County Recorder's Offices of Fremont County, Gunnison County and Saguache County according to the county in which the claim is located. Maintenance of the mineral rights associated with the unpatented lode mining claims require annual filing and payment of $140 per claim fee to the BLM and filing with county jurisdiction with an associated recording fee of approximately $150 for all Colorado located lode mining claims. During the normal course of exploration we plan to continually perfect, expand, reduce, or otherwise modify and adjust our claim mineral rights holdings in coordination with these exploration efforts to maintain effective mineral rights that cover material properties. History of the Project As most of the prominent historical work on the Powderhorn Project has focused on the Iron Hill carbonatite complex, little information is known regarding the related rare earth mineralization that occurs in veins circumferential to the Iron Hill carbonatite complex. USGS investigators have gathered information indicating multiple localities of thorium veins adjacent to the Iron Hill carbonatite. Our predecessor also completed grab sampling between and 2007 and 2010 indicating several localities of anomalous rare earth mineralization within the Powderhorn Project claims. Geological Setting The Powderhorn Project claims are distally located from the Iron Hill carbonatite complex and principally cover the granites, felsite porphyry, meta-gabbro, and San Juan volcanics in the Powderhorn Project area. 57 The Powderhorn Project is in an area surrounding, but excluding, Iron Hill. Iron Hill is recognized as the largest exposed carbonatite mass in the United States. The Iron Hill complex (suite of intrusive rocks) intruded into Proterozoic granites and metamorphic rocks approximately 570million years ago. Iron Hill carbonatite complex related intrusives consisting of pyroxenite, uncompahgrite, ijolite, and pyroxenite-nepheline syenite, and nepheline syenite were emplaced into the Proterozoic granite and metamorphic hosts rocks. The pyroxenite and host rocks are cross-cut by veins mineralized by carbonatite and rare earth-thorium veins circumferential to the Iron Hill carbonatite. The source of rare earth mineralization is inferred to be related to the carbonatite complex. The north-west trending Cimarron fault dominates in the area. Exploration work The Powderhorn Project is an exploration stage project and does not have any reportable reserves. Phase I Exploration Work To date, we have focused our initial exploration activities on the Powderhorn. The Powderhorn Project is divided into two prospects—the Satellite prospect and the Rudolph Hill prospect. We completed PhaseI diamond core drilling on the Satellite and Rudolph Hill prospects in 2011. Our exploration also included several grab sampling traverses. Results indicate low to moderate rare earth element mineralization that requires further work to identify the exact location and dimensions (length, width and depth) of the mineralization. Evaluation of the Powderhorn Project is still in an early phase of investigation as mapping and detailed work has yet to be completed. The cost of exploration work (including filing fees) from 2011 through December31, 2014 was approximately $1,650,000. Future Exploration Work No exploration work for the Powderhorn Project is planned in 2015. The Powderhorn Project is our lowest exploration priority. Project Mineralogy We have not yet completed a mineralogical study for the samples collected. Sampling and Analysis We conducted both grab sampling and drill core sampling. Grab samples are a preliminary exploration tool where between 1/4 to 5 pound samples are collected in an area of interest to ascertain if follow-up exploration should be conducted. Because of their preliminary nature grab samples are only useful for preliminary evaluation and the results of such grab sampling may not give representative metal concentration values as determined by further exploration. A majority of the grab samples were located using handheldGPS units. Drill core was split along the vertical axis. Samples of half of the split core were bagged in recorded intervals for shipment the analytical laboratory. Sample identification numbers were recorded on sample tags and sent with the samples to the assay lab. Drill-hole locations are known from maps submitted for permitting. Samples collected during our PhaseI exploration program were analyzed by a third-party laboratory that is accredited by the Standards Council of Canada. 58 Our quality assurance and quality control program is under continuous review, evaluation, and development to maintain and improve quality assurance and quality control. Power, Water and Infrastructure The only power available to the Powderhorn Project is by battery or petroleum fueled generators brought on to the site by us. Water sourcing during the 2011 drilling program was for permitted access to surface water within several miles of the drilling site. No permanent infrastructure or equipment is located within the Powderhorn Project. Offices Since January20, 2014, we have leased our principal executive offices at 5600 Tennyson Parkway, Suite240, Plano, Texas 75024-3818. The lease of this 1,588 square foot space is for a term expiring on November30, 2016, and provides for monthly rental payments of $3,441. Since January1, 2013, we have also rented office space from Logic at 711 Fifth Avenue, 16thFloor, New York, NY 10022 which, since May1, 2013, has been on a month-to-month basis. Between January1, 2013 and May30, 2013, we paid rent of $3,750 per month, and, as of June1, 2013, our rent is $9,250 per month. The increase in rent has been commensurate with an increase in personnel that work for us at Logic's offices. We also lease 5,000 square feet of office and storage space at 120 Vandervoort Street, Salmon, Idaho. The Salmon facility is used by our contractors when they are involved in exploration or other activities relating to our Idaho or Montana claims and is also used to store tools and materials used in our exploratory activities and samples collected from the claim sites. This lease provides for monthly rentals of $1,200 and expires June 4, 2015. The lease includes an option to renew for one additional term of two years at a rent to be negotiated. In addition, pursuant to the Settlement Agreement and General Release dated March15, 2013, and approved by the District Court of Clark County, Nevada, on June5, 2013, we are obligated, under certain circumstances, to assume a lease of certain office space in Salt Lake City, Utah with a monthly rent of $6,000. We believe that our existing facilities are adequate to meet our current needs, and that suitable additional alternative spaces will be available in the future on commercially reasonable terms. Competition There are a number of companies in North America that are also in the business of exploring for and mining rare earth elements. Each of these companies would be our competitor for additional mining claims in the United States and Canada and for skilled technical and mining personnel. These companies are primarily based in Canada and include Avalon Rare MetalsInc. (TSE: AVL; NYSE MKT: AVL), Frontier Rare Earths, Limited (TSE: FRO), Great Western Minerals GroupLtd. (CVE: GWG; OTCQX: GWMGF), Ucore Rare MetalsInc. (TSX-V: UCU; OTCQX: UURAF), and Matamec Explorations,Inc. (TSX-V: MAT), as well as Texas Rare Earth Resources Corp. (OTCQX: TRER), among others. Each of these companies may have greater resources than us and may develop a commercially-viable mining operation prior to us. Many of them have been in business longer than us and have established strategic partnerships and relationships that provide an advantage in the global rare earth elements market. There can be no assurance that we can explore and develop our mining prospects at a faster pace than any of our competitors or complete a "go-to-market" strategy in advance of these competitors. As a result of these factors, we may not be able to compete effectively against current and future competitors. 59 Once we have commenced mining and processing activities, our competitors will include other actual producers of rare earth elements, including Lynas Corporation (Australia) (ASX: LYC), some or all of the companies mentioned above, a number of companies in China, such as Inner Mongolia Baotou Steel Rare Earth Group, and Molycorp,Inc. (United States) (NYSE: MCP). In order to commence mining and processing operations, it will first be necessary for us to complete our exploratory activities, prove the feasibility of a particular project, complete the permitting process, construct our facilities and enter the marketplace. To do so, it will require significant capital investments. The other mineral exploration companies noted above will also be seeking capital resources to fund their business plans. As a result, there will be significant competition for capital resources across North America. Current and Planned Exploration Projects We spent approximately $4.6million on exploration (including filing fees) from 2011 through December31, 2014 on the projects discussed above. These projects do not have any proven or probable reserves, and our proposed activities are exploratory in nature. All costs incurred since the acquisition of our claims have been recorded as exploration expenses. Our exploration and capital expenditure program for the fiscal year 2015 is anticipated to cost approximately $9million, assuming we are able to raise sufficient funds for exploration and capital expenditures. While management is actively involved in identifying sources of capital to fund our operations, there is no assurance that we will be successful in raising the needed funds. Research and Development Down-stream milling, concentration, and processing of rare earth metal-oxides is both complex and historically very capital intensive. Capital and technological barriers currently exist regarding the down-stream processing of rare earth run-of-mine material. We believe that proactively working to reduce the capital intensive nature associated with conventional outdated processing techniques is an important aspect of continued development of our claims and improvement of the ultimate economics of rare earth extraction. We plan to commence rare earth separation process piloting and technology testing beginning in 2015. Compliance with Government Regulation Unpatented Mining Claims All of our mining claims are unpatented lode mining claims. The holder of an unpatented mining claim has a unique property interest. A citizen of the United States who complies with the statutory requirements for locating an unpatented mining claim—physically staking the claim on open public land, making a discovery of valuable minerals, and filing the required documents—automatically acquires the full interest in the claim, without any action by the government. For purposes of the federal mining law, a "citizen" includes a corporation organized under the laws of any state (or an unincorporated association such as a partnership, limited partnership, joint venture, or trust). No governmental authorization is required for the claim owner to merely hold (without exploring or developing) its interest in the claim. Upon making a discovery of valuable minerals, the locator of a federal mining claim receives the "exclusive right of possession and enjoyment" of all "veins, lodes, and ledges throughout their entire depth", effectively providing the locator of a mining claim the right to pursue the extensions of any identified vein beyond the side-line limits of a lode location. The locator also receives the exclusive right to possess all surface areas within the claim for mining purposes, but the United States retains the right to manage the surface of the property for other purposes. A locator's possessory rights are considered vested property rights in real property with full attributes and benefits of ownership exercisable against third parties, and these rights may be sold, transferred and mortgaged. While the law provides that the locator may be eligible for a conveyance from the United States of the full fee simple estate in the lands (known as a "patent" of the land) upon compliance and proof of further requirements, there has been a moratorium on the issuance of such patents since 1991. Nevertheless, a locator's possessory rights to mine all of the minerals to exhaustion are complete in unpatented claims, and the locator is never required to apply for or obtain a patent in order to fully mine the minerals found on the claims. 60 The United States remains the legal title holder to the lands on which an unpatented claim is located, as provided by federal law. While the locator has full possessory rights to the surface and the minerals under the surface, these rights are subject to certain statutory requirements and limitations, such as the payment of annual assessment fees and making annual filings with the government. Failure to comply with these ongoing requirements will result in loss of the right to maintain the claims. A valid federal mining claim location must be made on land that is open to mineral entry. Land may be closed to mineral entry for a variety of reasons. For example, the land may have been transferred out of federal ownership by patent to private ownership or to another governmental entity, or it may have been withdrawn from mineral entry for the preservation of water resources, wildlife protection or other environmental reasons. If a mining claim is located wholly or partially on land that is not open to mineral entry under the mining laws, the claim owner has acquired no mineral or related surface access rights in the lands within the area that is not open to mineral entry. While the portion of the claim located on ground open for location will be valid, if the location monument for the claim is located on land not open to mineral entry, the entire claim is void as a matter of law. Operations conducted on those portions of a claim that are located in the area not open to location will constitute a trespass and may subject the operator to legal action by the owner, if privately held, or the government agency, if in federal or state ownership. Moreover, claims located on surface that is owned by a third party will require accommodation of the surface owner's rights and may subject operations on any such lands to additional regulatory requirements. Our claims may overlap with unpatented mining claims located by third parties. In some instances, we may own the senior (earlier located) overlapping claim and in other instances we may own the junior (more recently located) overlapping claim. Mining claim locations hold priority by the date of location. As a result, junior unpatented mining claims are invalid to the extent they overlie senior unpatented mining claims. If the location monument for any junior claim is located on a senior claim, the entire claim will be void as a matter of law. However, so long as the location monuments of the junior overlapping claims are located on land open for mineral entry, the claims will be valid outside the areas of overlap with the senior claims. In addition certain of our claims may be located on National Forest lands, the surface of which is managed by the U.S. Forest Service. In such instances, we must comply with enhanced surface protections prior to engaging in any mining activities on these lands. Moreover, we may be likely to encounter environmentally sensitive areas and threatened, endangered or sensitive species, in and around the U.S. Forest System areas. Permits and Approvals The exploration, drilling and mining industries operate in a legal environment that requires permits to conduct virtually all operations. Permits are required by local, state and federal government agencies. Very often, in order to obtain the requisite permits, the operator must have its land reclamation, restoration or replacement plans pre-approved. Specifically, the operator must present its plan as to how it intends to restore or replace the affected area. Local authorities, usually counties, also have control over mining activity. The various permits address such issues as drilling, trenching, development, production, labor standards, taxes, occupational health and safety, toxic substances, air quality, water use, water discharge, water quality, noise, dust, wildlife impacts, as well as other environmental and socioeconomic issues. Prehistorical or Native American graves, threatened or endangered species, archeological sites or the possibility thereof, difficult access, excessive dust and important nearby water resources may all result in the need for additional permits before exploration activities can commence. We currently hold approved plans of operation and permits needed for certain exploration and related reclamation activities. These include a Montana State exploration license, an approved plan of operations to conduct drilling for the North Fork Project, an approved plan of operations for continued reclamation and retrieval of material for metallurgical sampling for the Last Chance Project, and an approved notice of intent for continued reclamation for the Powderhorn Project. Collectively, these permits allow us to continue drilling on the North Fork Project in accordance with the plan of operations through the end of 2014, conduct reclamation on the Last Chance Project through November 2016 and Powderhorn Project through August 2016, conduct non-mechanized exploration on the Last Chance and Sheep Creek Projects through May 2015 and non-mechanized exploration on the North Fork, Lemhi Pass and Diamond Creek Projects which are not time-limited, and open an existing adit in the Last Chance Project and retrieve not more than 2,500 tons of underground and surface material for metallurgical sampling which is not time-limited. Our operations to expand exploration on the Last Chance Project for 2014 was approved by the U.S. Forest Service. As we prioritize exploration goals and obtain funding, we intend to submit further plans of operation to initiate drilling programs on our properties. To the extent that we do not presently hold an approved plan or operation or permit for future exploration, we intend to obtain such approvals on an as-needed basis. 61 As with all permitting processes, there is substantial uncertainty about when and if the permits will be issued. There is the risk that unexpected delays and excessive costs may be experienced in obtaining required permits. The needed permits may not be granted, could be challenged by third parties that could result in protracted litigation that could cause substantial delays, or may be granted in an unacceptable timeframe or cost too much. Additionally, proposed mineral exploration and mining projects can become controversial and be opposed by nearby landowners and communities, which can substantially delay and interfere with the permitting process. Delays in or inability to obtain necessary permits would result in unanticipated costs, which may adversely affect our business. Environmental, Health and Safety Matters Like all other exploration companies doing business in the United States, we are or will be subject to a variety of federal, state and local statutes, rules and regulations relating to environmental, health and safety matters. These include "permitting" or pre-operating approval requirements designed to ensure the environmental integrity of a proposed mining facility, operating requirements designed to mitigate the effects of discharges into the environment during exploration, mining operations, and reclamation or post-operation requirements designed to remediate the lands affected by a mining facility once commercial mining operations have ceased. If we commence mining operations, we will be subject to United States federal statutes such as the Mine Safety and Health Act, the Clean Water Act, the Clean Air Act, the National Environmental Policy Act, the Endangered Species Act, the National Forest Management Act, the Wilderness Act, and the Comprehensive Environmental Response, Compensation and Liability Act and also subject to regulations adopted and administered pursuant to those statutes by agencies of the U.S. federal government, including the Environmental Protection Agency, the Forest Service, the BLM, the Fish and Wildlife Service, the Army Corps of Engineers, the Montana State Health Agency, and other agencies. To the extent we locate any part of our operations on lands controlled by a state government, we will be subject to that state's corresponding laws and regulations. The cost of compliance with these statutes and regulations cannot be calculated with any accuracy at this time, but will be significant. In addition, any permitting process that we may be required to follow may take several years. Employees As of February 27, 2015, we had one employee and five consultants, including one full-time employee and one full-time consultant in Plano, Texas, three part-time consultants in New York City and one part-time consultant in Meridian, Idaho. None of our employees is subject to a collective bargaining agreement or represented by a trade or labor union. We believe that we have a good relationship with our employees and consultants. Properties Our principal executive offices were located at 5600 Tennyson Parkway, Suite190, Plano, Texas 75024 during 2013. This office was shared with John Victor Lattimore, Jr., Chairman of our board of directors, and entities affiliated with Mr.Lattimore. Since January20, 2014, we have leased office space at 5600Tennyson Parkway, Suite240, Plano, Texas 75024 and no longer share offices with Mr.Lattimore. Since January1, 2013, we have also rented office space from Logic at 711 Fifth Avenue, 16thFloor, New York, NY 10022 which, since May1, 2013, has been on a month-to-month basis. Between January1, 2013 and May30, 2013, we paid rent of $3,750 per month, and, as of June1, 2013, our rent is $9,250 per month. 62 ITEM 1A. RISK FACTORS The following are certain risk factors that could affect our business, financial position, results of operations or cash flows. These risk factors should be considered along with the forward-looking statements contained in this Annual Report on Form 10-K/A because these factors could cause our actual results or financial condition to differ materially from expectations. The following discussion is not an all-inclusive listing of risks although we believe these are the more material risks that we face.If any of the following occur, our business, financial position, results of operations or cash flows could be negatively affected. Risks Related to Our Financial Position and Capital Requirements We have incurred operating losses since our inception and anticipate that we will continue to incur substantial operating losses for the foreseeable future. We are an exploration stage company. To date, we have primarily focused on obtaining mining claims that are believed to contain rare earth elements and exploring for such elements. We have financed our operations exclusively through private placements of common stock and convertible debt and have incurred losses in each year since inception. We have historically incurred substantial net losses, including net losses of $7,494,591 and $17,837,262 in 2014 and 2013, respectively. From our inception in 1999 through December 31, 2014, we had an accumulated deficit in excess of $74million. We do not know whether or when we will become profitable. To date, we have not commenced mining operations or generated any revenues from mining and, accordingly, we do not have a revenue stream to support our cost structure. Our losses have resulted principally from costs incurred in exploration activities, impairment and acquisition charges, legal settlements, and the issuance of company stock for consulting and employment services. Total cash losses of $3,686,685 and $3,157,163 in 2014 and 2013, respectively, were largely reflective of exploration activities, legal fees and consulting expenses. We anticipate that our operating losses will substantially increase over the next several years as we execute our plan to expand our exploration and mining activities. Because of the numerous risks and uncertainties associated with exploration and mining of rare earth elements, we are unable to predict the extent of any future losses or when we will become profitable, if at all. Even if we do achieve profitability, we may not be able to sustain or increase profitability on a quarterly or annual basis. Our inability to achieve and then maintain profitability would negatively affect our business, financial condition, results of operations and cash flows. Our history of net losses has raised substantial doubt regarding our ability to continue as a going concern. If we do not continue as a going concern, investors could lose their entire investment. Our history of net losses has raised substantial doubt about our ability to continue as a going concern, and as a result, our independent registered public accounting firm included an explanatory paragraph in its report on our financial statements as of and for the year ended December31, 2014 with respect to this uncertainty. We have no current source of revenue to sustain our exploration activities, and we do not expect to generate revenue until, and unless, we commence mining operations, which we do not expect to occur for several years. Accordingly, our ability to continue as a going concern will require us to seek alternative financing to fund our operations. This going concern opinion could materially limit our ability to raise additional funds through the issuance of new debt or equity securities or otherwise. Future reports on our financial statements may include an explanatory paragraph with respect to our ability to continue as a going concern. The restatement of our financial statements may result in litigation or government enforcement actions. Any such action would likely harm our business, prospects, financial condition and results of operations. In connection with the preliminary preparation of our audited financial statements for the fiscal year ended December31, 2013, management determined that previously issued unaudited financial statements issued for the quarterly periods ended June30, 2013 and September30, 2013 contained errors, which were non-cash in nature. Consequently, we restated our unaudited financial statements for the quarterly periods ended June30, 2013 and September30, 2013 and filed with the Securities and Exchange Commission, or SEC, restated financial statements on March28, 2014. A description of the items restated can be found in each of the Forms10-Q/A filed for the three months ended June30, 2013 and September30, 2013. The restatement of our financial statements may expose us to risks associated with litigation, regulatory proceedings and government enforcement actions. In addition, securities class action litigation has often been brought against companies, which have been unable to provide current public information or which have restated previously filed financial statements. Any of these actions could result in substantial costs, divert management's attention and resources, and harm our business, prospects, results of operation and financial condition. 63 Our management has concluded that we have material weaknesses in our internal controls over financial reporting and that our disclosure controls and procedures are not effective. A material weakness in a company’s internal control over financial reporting is a control deficiency, or combination of control deficiencies, that results in more than a remote likelihood that a material misstatement of its financial statements will not be prevented or detected. Specifically, our material weaknesses include the fact that during the fiscal year 2014, our accounting function was comprised of only a controller and the CFO, and generally cash disbursements did not originate from within the accounting system, but were generally entered into the accounting system the following business day.We do have an audit committee, however, the auditor was not present at each meeting.During 2013, our accounting function was comprised only of our part-time chief financial officer, we did not have an audit committee and the executive management was changed. In addition, generally cash disbursements did not originate from within the accounting system, but were generally entered into the accounting system the following business day.The lack of sufficient personnel for proper segregation of duties and the initiation of payments outside of the accounting system has resulted in our failure to establish the desired internal control over financial reporting and accounting. In addition, our Chief Executive Officer and Chief Financial Officers determined as of December31, 2013, that our disclosure controls and procedures were not effective due to the material weaknesses in our internal controls over financial reporting. If these weaknesses continue, investors could lose confidence in the accuracy and completeness of our financial reports and other disclosures. In an effort to remediate the identified material weaknesses and other deficiencies and enhance our internal controls, we have initiated the following series of measures: (1)we made a series of hires to bolster our accounting functions including the hiring of a Chief Administrative Officer in June 2013 to coordinate the segregation of duties and implement the command and control structure consistent with control objectives, the hiring of a controller in November 2013 with technical public accounting expertise and the hiring of a dedicated full-time CFO in April 2014 to oversee the accounting function, (2)in September 2013, we established an audit committee comprised of three independent directors, all of whom were newly elected to the board during 2013, with responsibility for overseeing, among other things, our internal controls, and in 2014 the audit committee began convening regular meetings and (3)during 2013, we migrated our accounting functions to a new computer system which became operational during 2014, (4) during 2014 we implemented daily cash reporting procedures and set up a legal review process for all contracts and corporate documents, and (5) during 2014 we implemented a monthly financial close process which includes a full review of all balances and financial statements by executive management. We intend to continue bolstering our accounting function and internal controls over financial reporting as financial resources permit. However, given limitations in financial and manpower resources, we may not have the resources to address fully the weaknesses in controls. No assurance can be made at this point that the implementation of such controls and procedures will be completed in a timely manner or that they will be adequate once implemented. The mining industry is capital intensive, and we will require substantial additional financing to achieve our goals. A failure to obtain this necessary capital when needed could force us to delay, limit, reduce or terminate our exploration activities. Our current operating funds are less than necessary to complete all intended exploration of our prospects. As of December 31, 2014, we had cash of $142,540 and a working capital deficit of $3,045,999. We have spent approximately $4.6million on exploration and support of our mining claims since acquiring them. We believe that we will continue to expend substantial resources for the foreseeable future in the exploration of our mining claims. These expenditures will include costs associated with exploration, permitting, landholding, and general and administrative costs. Because the outcome of our exploration activities is highly uncertain, we cannot reasonably estimate the actual amounts necessary to successfully complete the exploration of our properties. In addition, other unanticipated costs may arise. As a result of these and other factors currently unknown to us, we will need to seek additional funds, through public or private equity or debt financings or other sources, such as strategic partnerships and alliances and licensing arrangements. In addition, we may seek additional capital due to favorable market conditions or strategic considerations even if we believe we have sufficient funds for our current or future operating plans. Additional funds may not be available when we need them, on terms that are acceptable to us, or at all. If adequate funds are not available to us on a timely basis, we may be required to delay, limit, reduce or terminate our exploration activities or other activities that may be necessary to commercialize our rare earth mineral deposits. Raising additional capital may cause dilution to our existing stockholders, restrict our operations or require us to relinquish rights to our mining claims. We may seek additional capital through a combination of private and public equity offerings, debt financings, strategic partnerships and alliances, and licensing arrangements. To the extent that we raise additional capital through the sale of equity or convertible debt securities, the ownership interests of existing stockholders will be diluted, and the terms may include liquidation or other preferences that adversely affect stockholder rights. Debt financing, if available, may involve agreements that include covenants limiting or restricting our ability to take certain actions, such as incurring debt, making capital expenditures or declaring dividends. If we raise additional funds through strategic partnerships and alliances and licensing arrangements with third parties, we may have to relinquish valuable rights to our mining claims, or grant licenses on terms that are not favorable to us. If we are unable to raise additional funds through equity or debt financing when needed, we may be required to delay, limit, reduce or terminate our exploration activities or grant rights to commercialize our rare earth element deposits that we would otherwise prefer to commercialize ourselves. 64 Risks Related to Our Business We recently settled litigation regarding the composition of our board of directors. Litigation or the actions of regulatory authorities may harm our business or otherwise distract our management. In March 2013, we entered into a Settlement Agreement settling a series of claims and counter-claims raised in September 2012 regarding the composition of our board of directors. Please see "Transactions with Related Persons—Stockholder Litigation Settlement" for a detailed explanation of this litigation. Even though the litigation has terminated, the litigation caused us to incur significant expenditures and was a distraction to our management. In addition, subsequent to the termination of the litigation, certain of our former directors have made claims involving, among other things, up to 416,667 shares of our common stock that were previously authorized for issuance by our board of directors but not issued. We are currently negotiating a settlement with respect to these claims; however, there is no assurance that these claims will be settled without recourse to litigation or upon terms favorable to us. Any substantial, complex or extended litigation could cause us to incur major expenditures and would distract our management. Lawsuits or actions could from time to time be filed against us and/or our executive officers and directors. For example, lawsuits by directors, employees, former employees, stockholders, partners, customers, or others, or actions taken by regulatory authorities, could be very costly and substantially disrupt our business. Such lawsuits and actions are not uncommon, and we may not be able to resolve such disputes or actions on terms favorable to us. In addition, there may not be sufficient capital resources available to defend such actions effectively, or at all. We may become subject to tax assessments, penalties and interest for historically processing compensation as independent contractors rather than as payroll. During the years ended December31, 2011 and 2012, we did not report stock based compensation on Form1099 or W-2, which amounted to $8,654,149 and $713,594 respectively. During the year ended December31, 2013, we processed compensation to our chief executive officer as an independent contractor under Form1099 instead of processing it as payroll under FormW-2. We recorded $271,602 as accounts payable as of December 31, 2014 for FICA costs for the years ended December31, 2011, 2012 and 2013. We have accrued interest and penalties of $49,917 related to the taxes due to the Internal Revenue Service. If we become subject to additional tax assessment, penalties and interest by federal and state tax authorities in the future, our results of operations, financial performance and cash flows could be materially adversely affected. All of our mining claims are in the exploration stage. There is no assurance that we can establish the existence of any mineral reserve on any of our mining claims in commercially exploitable quantities. As a result, we do not know if our claims contain rare earth elements that can be mined at a profit and face a high risk of business failure. We started exploring our mining claims in the summer of 2011 and have not yet established that such claims contain any proved or probable reserves of rare earth elements or whether commercially viable quantities of rare earth elements exist. The lack of identified reserves of rare earth elements on our mining claims could prohibit us from development of, a sale of, or joint venture arrangement with respect to, our mining claims. If we are unable to develop, sell or enter into a joint venture arrangement with respect to our mining claims, we will not be able to realize any profit from our mining claims which would materially adversely affect our financial position and results of operations. If rare earth elements are identified in commercially viable quantities on our mining claims, there is still the risk that identified deposits cannot be mined at a profit. This depends on many factors, including: the particular attributes of the deposit, such as size, grade and proximity to infrastructure; operating costs and capital expenditures required to start mining a deposit; the availability and cost of financing; the price of the rare earth elements (which is highly volatile); and government regulations, including regulations relating to prices, taxes, royalties, land use, importing and exporting of minerals and environmental protection. Accordingly, we have no way to evaluate the likelihood that our business will be successful. There is no history upon which to base any assumption as to the likelihood that we will prove successful in locating and mining commercially viable quantities of rare earth elements from our mining claims. Therefore, we cannot provide any assurance that we will generate any operating revenues or ever achieve profitable operations. Exploring for rare earth elements is an inherently speculative activity. There can be no assurance that our existing or future mining claims will be successfully placed into production, produce rare earth elements in commercial quantities or otherwise generate operating earnings. If we are unsuccessful in addressing these risks, our business will most likely fail. 65 We are a junior exploration company with no operating mining activities, and we may never have any mining activities in the future. Our primary business is exploring for rare earth elements. Should we identify commercially viable quantities of rare earth elements, we will need to commence mining operations which are capital intensive. Accordingly, we will need to seek additional capital through debt or equity financing to conduct mining operations or venture with another entity to mine our prospects or operate mining facilities on our behalf, or sell or lease our mining claims to third parties. Mine development projects typically require a number of years and significant expenditures during the development phase before production is possible. Such projects could experience unexpected problems and delays during development, construction and the start-up of mining operations. Mining operations in the United States are subject to many different federal, state and local laws and regulations, including stringent environmental, health and safety laws. If and when we assume operational responsibility for mining on our properties, it is possible that we will be unable to comply with current or future laws and regulations, which can change at any time. It is possible that changes to these laws will be adverse to any potential mining operations. Moreover, compliance with such laws may cause substantial delays and require capital outlays in excess of those anticipated, adversely affecting any potential mining operations. Our future mining operations, if any, may also be subject to liability for pollution or other environmental damage. It is possible that we will choose to not be insured against this risk because of high insurance costs or other reasons. Because of the unique difficulties and uncertainties inherent in mineral exploration ventures, we face a high risk of business failure. Potential investors should be aware of the difficulties normally encountered by mineral exploration companies and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mineral properties that we plan to undertake. These potential problems include, but are not limited to, unanticipated problems relating to exploration, and additional costs and expenses that may exceed current estimates. The expenditures to be made by us in the exploration of REEs may not result in the discovery of REE deposits. Problems such as unusual or unexpected formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts. If the results of our exploration do not reveal viable commercial mining, we may decide to abandon our claim and acquire new claims for new exploration. The acquisition of additional claims will be dependent upon us possessing capital resources at the time in order to purchase such claims. If no funding is available, we may be forced to abandon our operations. The legal title to our mining claims may be challenged. We are not insured against any such challenges, impairments or defects to our mining claims. Our mining claims are primarily unpatented lode mining claims located on federal lands owned by the United States government and maintained in accordance with the federal General Mining Law. Unpatented lode mining claims are unique property interests and are generally considered to be subject to greater title risk than other real property interests because the validity of unpatented mining claims is often uncertain. This uncertainty arises, in part, out of the complex federal and state laws and regulations with which the owner of an unpatented mining claim must comply in order to locate and maintain a valid claim. If we discover real earth elements mineralization that is close to the claim boundaries, it is possible that some or all of the mineralization may occur outside the boundaries of our claims. In such a case, we would not have the right to extract those elements and the associated minerals. The uncertainty resulting from not having title opinions for all of our mining claims or having detailed claim surveys with respect to all of our mining claims leaves us exposed to potential title defects. Defending challenges to our mining claims would be costly, and may divert funds that could otherwise be used for exploration activities and other business purposes. In addition, unpatented lode mining claims are always subject to possible challenges by third parties or contests by the federal government, which, if successful, may prevent us from exploiting any discovery of commercially extractable rare earths. Challenges to our title may increase our costs of operation or limit our ability to explore on certain portions of our property. We are not insured against challenges, impairments or defects to our property title. The success of our business will depend, in part, on the establishment of new uses and markets for rare earth elements. The success of our business will depend, in part, on the establishment of new markets for certain rare earth elements that may be in low demand. The success of our business depends on creating new markets and successfully commercializing rare earth elements in existing and emerging markets. Any unexpected costs or delays in the exploration and development of our mining claims could have a material adverse effect on our financial condition or results of operations. We have limited insurance coverage and may incur losses in excess of any claims which we are obligated to pay. We have limited director and officer insurance and commercial insurance policies. Any significant claims against us from operations, stockholder litigation or other disputes in excess of our insurance coverage would have a material adverse effect on our business, financial condition and results of operations. Our officers and directors have had limited personal visits to our projects. In November 2011, Kevin Cassidy, our Chief Executive Officer and director made a three-day site visit, together with certain other former officers and directors, to the Diamond Creek Project. In addition, in July 2013, Mr.Cassidy and Mr.Lattimore, our Chairman and significant shareholder, made a three-day site visit to the Last Chance, North Fork and Lemhi Pass Projects. Accordingly, not all of our projects have been the subject of a site visit by our officers and directors. Only a small number of our officers and directors have made site visits and due to the number of our claims, even if a particular project was visited in the past, it was not possible to cover every single claim within the project. Accordingly, there is a risk that we have not properly evaluated the potential benefit of our claims and our ability to properly assess all factors which may impact our exploration plans. 66 If we are unable to hire qualified personnel, our business and financial condition may suffer. Although we do not know that any key employee has plans to retire or leave our company, our success and achievement of our growth plans depend on our ability to recruit, hire, train and retain other highly qualified technical and managerial personnel. In this regard, we have limited resources and as such we may not be able to provide an employee with the same amount of compensation that he or she would likely receive at a larger company and, as a result, we may face difficulty in finding qualified employees. The inability to attract, retain and motivate any additional highly skilled employees required for the expansion of our activities, could have a materially adverse effect on our ability to conduct our business and as such can impair our operations. We may encounter difficulties in managing our growth and expanding our operations successfully. As we seek to advance our exploration activities, we will need to expand our internal capabilities or contract with third parties to provide these capabilities for us. As our operations expand, we expect that we will need to manage additional relationships with various strategic partners and other third parties. Future growth will impose significant added responsibilities on members of management. Our future financial performance and our ability to commercialize our rare earth elements claims and to compete effectively will depend, in part, on our ability to manage any future growth effectively. To that end, we must be able to manage our exploration and commercialization efforts effectively and hire, train and integrate additional management, administrative and technical personnel. The hiring, training and integration of new employees may be more difficult, costly and/or time-consuming for us because we have less resources than a larger organization. We may not be able to accomplish these tasks, and our failure to accomplish any of them could prevent us from successfully growing. Risks Related to Our Industry We may be adversely affected by fluctuations in demand for, and prices of, rare earth products. Because our primary source of revenue is the sale of rare earth minerals and products, changes in demand for, and the market price of, rare earth minerals and products could significantly affect our profitability. The value and price of our stock and our financial results may be adversely affected by declines in the prices of rare earth minerals and products. Rare earth minerals and product prices fluctuate and are affected by numerous factors beyond our control such as interest rates, exchange rates, inflation or deflation, fluctuation in the relative value of the U.S. dollar against foreign currencies on the world market, global and regional supply and demand for rare earth minerals and products, and the political and economic conditions of countries that produce rare earth minerals and products. According to the Congressional Research Report on Rare Earth Elements dated December16, 2013, prices of rare earth elements rose rapidly in 2010 and 2011 but declined in the first half of 2012 and declined further by the second quarter in 2013. In contrast, extended periods of high commodity prices may create economic dislocations that may be destabilizing to rare earth minerals supply and demand and ultimately to the broader markets. Periods of high rare earth mineral market prices generally are beneficial to our financial performance. However, strong rare earth mineral prices, as well as real or perceived disruptions in the supply of rare earth minerals, also create economic pressure to identify or create alternate technologies that ultimately could depress future long-term demand for rare earth minerals and products, and at the same time may incentivize development of otherwise marginal mining properties. We believe this occurred recently, when rising prices in 2011 and the first half of 2012 prompted such industrial substitution. For example, automobile manufacturers have recently announced plans to develop motors for electric and hybrid cars that do not require rare earth metals due to concerns about the available supply of rare earths. If the automobile industry or other industries reduce their reliance on rare earth products, the resulting change in demand could have a material adverse effect on our business. Conditions in the rare earth industry have been, and may continue to be, extremely volatile, which could have a material impact on our company. Conditions in the rare earth elements industry have been extremely volatile, and prices, as well as supply and demand, have been significantly impacted by a number of factors, principally changes in economic conditions and demand for rare earth materials and changes, or perceived changes, in Chinese quotas for export of rare earth elements. If conditions in our industry remain volatile, our stock price may continue to exhibit volatility as well. In particular, if prices or demand for rare earths were to decline, our stock price would likely decline and our ability to find purchasers for our products at prices acceptable to us could be impaired. 67 The potential for profitability of our operations, the value of our mining claims and our ability to raise funding to conduct continued exploration and development, if warranted, are directly related to the market price of rare earth elements. Any future decision to put a mine into production and to commit the funds necessary for that purpose must be made long before the first revenue from production would be received. A decrease in the price of rare earth elements may prevent our mining claims from being economically mined or result in the write-off of assets whose value is impaired as a result of lower rare earth element prices. The volatility of mineral prices represents a substantial risk, which no amount of planning or technical expertise can fully eliminate. In the event that rare earth element prices decline or remain low for prolonged periods of time, we might be unable to develop our properties, which may adversely affect our results of operations, financial performance and cash flows. Because of the inherent dangers involved in mineral exploration, there is a risk that we may incur liability or damages as we conduct our business. The search for economically viable amounts of rare earth elements and other minerals involves numerous hazards. As a result, we may become subject to liability for such hazards, including pollution, cave-ins and other hazards against which we cannot insure or against which we may elect not to insure. Certain risks remains regarding any undisclosed or unknown liabilities associated with the assets may remain with respect to the assets acquired by us in connection with the merger transactions with Seaglass Holding Corp. and U.S. Rare Earths,Inc., a Delaware corporation. The payment of any claims with respect to such assets may have a material adverse effect on our financial position. Weather and location challenges may restrict and delay our work on our properties. Snow or rain or other inclement weather could restrict and delay work on the properties to a significant degree. Our properties are located in relatively remote locations, which create additional transportation and energy costs and challenges. Market forces or unforeseen developments may prevent us from obtaining the supplies and equipment necessary to explore for rare earth elements. Mineral exploration, in general, is a very competitive business. Competitive demands for contractors and unforeseen shortages of supplies and/or equipment could result in the disruption of our planned exploration activities. Current demand for exploration drilling services, equipment and supplies is robust and could result in suitable equipment and skilled manpower being unavailable at scheduled times for our exploration program. Fuel prices are extremely volatile as well. We will attempt to locate suitable equipment, materials, manpower and fuel if sufficient funds are available. If we cannot find the equipment and supplies needed for our various exploration programs, we may have to suspend some or all of them until equipment, supplies, funds and/or skilled manpower become available. Any such disruption in our activities may adversely affect our exploration activities and financial condition. As we face intense competition in the rare earth elements industry, we will have to compete with our competitors for financing and for qualified managerial and technical employees. We compete with other exploration and mining companies for the exploration and commercialization of a limited number of exploration rights. Our competitors may have greater financial resources, as well as other strategic advantages to maintain, improve and possibly expand their facilities. Additionally, the Chinese producers have historically been able to produce at relatively low costs due to domestic economic factors. As a result of this competition, we may be unable to acquire additional attractive mining claims or financing on terms we consider acceptable. We also compete with other mining companies in the recruitment and retention of qualified managerial and technical employees. If we are unable to successfully compete for financing or for qualified employees, our exploration and development programs may be slowed down or suspended. 68 Risks Related to Regulation Our business is subject to extensive environmental regulations that may make exploring, mining or related activities prohibitively expensive, and which may change at any time. All of our operations are subject to extensive environmental regulations that can substantially delay exploration and make exploration expensive or prohibit it altogether. We may be subject to potential liabilities associated with the pollution of the environment and the disposal of waste products that may occur as the result of exploring and other related activities on our properties. We may have to pay to remedy environmental pollution, which may reduce the amount of money that we have available to use for exploration or other activities, and adversely affect our financial position. If we are unable to fully remedy an environmental problem, we might be required to suspend operations or to enter into interim compliance measures pending the completion of the required remedy. If a decision is made to mine on properties on which we have mining claims and we retain any operational responsibility for doing so, our potential exposure for remediation may be significant, and this may have a material adverse effect upon our business and financial position. We have not purchased insurance for potential environmental risks (including potential liability for pollution or other hazards associated with the disposal of waste products from our exploration activities) and such insurance may not be available to us on reasonable terms or at a reasonable price. All of our exploration activities may be subject to regulation under one or more local, state and federal environmental impact analyses and public review processes. It is possible that future changes in applicable laws, regulations and permits or changes in their enforcement or regulatory interpretation could have significant impact on some portion of our business, which may require our business to be economically re-evaluated from time to time. These risks include, but are not limited to, the risk that regulatory authorities may increase bonding requirements beyond our financial capability. Inasmuch as posting of bonding in accordance with regulatory determinations is a condition to the right to operate under all material operating permits, increases in bonding requirements could prevent operations even if we are in full compliance with all substantive environmental laws. We may be required to post a substantial bond under various laws relating to mining and the environment and may in the future be required to post a larger bond to pursue additional activities. For example, we must provide BLM additional financial assurance (reclamation bonds) to guarantee reclamation of any new surface disturbance required for drill roads, drill sites, or mine expansion. We have a total of approximately $25,000 deposited with government agencies to insure work against reclamation of our 2013 and 2014 exploration activities. The government licenses and permits which we need to explore our mining claims may take too long to acquire or cost too much to enable us to proceed with exploration. In the event that we conclude that rare earth element deposits located on our claims can be profitably mined, or discover other commercially exploitable deposits, we may face substantial delays and costs associated with securing the additional government licenses and permits that could preclude our ability to develop the mine. Exploration activities usually require the granting of permits from various governmental agencies. We currently hold approved plans of operation and permits needed for certain exploration and related reclamation activities. These include a Montana State exploration license, an approved plan of operations to conduct drilling for the North Fork Project, an approved plan of operations for continued reclamation for the Last Chance Project, and an approved notice of intent for continued reclamation for the Powderhorn Project. Collectively, these permits allow us to continue drilling on the North Fork Project in accordance with the plan of operations through the end of 2014, conduct reclamation on the Last Chance Project through November 2016 and Powderhorn Project through August 2016, conduct non-mechanized exploration on the Last Chance and Sheep Creek Projects through May 2015 and non-mechanized exploration on the North Fork, Lemhi Pass and Diamond Creek Projects which are not time-limited. We have submitted for approval a new plan of operations to expand exploration on the Last Chance Project for 2014 and 2015. As we prioritize exploration goals and obtain funding, we intend to submit further plans of operation to initiate drilling programs on our properties. To the extent that we do not presently hold an approved plan or operation or permit for future exploration, we intend to obtain such approvals on an as-needed basis. Depending on the size, location and scope of the exploration program, additional permits may also be required before exploration activities can be undertaken. Prehistoric or Native American graves, threatened or endangered species, archeological sites or the possibility thereof, difficult access, excessive dust and important nearby water resources may all result in the need for additional permits before exploration activities can commence. As with all permitting processes, there is substantial uncertainty about when and if the permits will be issued. There is the risk that unexpected delays and excessive costs may be experienced in obtaining required permits. The needed permits may not be granted, could be challenged by third parties that could result in protracted litigation that could cause substantial delays, or may be granted in an unacceptable timeframe or cost too much. Additionally, proposed mineral exploration and mining projects can become controversial and be opposed by nearby landowners and communities, which can substantially delay and interfere with the permitting process. Delays in or inability to obtain necessary permits would result in unanticipated costs, which may result in serious adverse effects upon our business. 69 Land reclamation requirements with respect to the properties on which our mining claims are located may be burdensome and expensive. We are currently subject to land reclamation requirements with respect to our exploration activities and will be subject to far more extensive and burdensome reclamation requirements if we are successful with proceeding with our planned mining activities. Typically, mine reclamation plans require permanent controls of potentially deleterious effluents, treatment of ground and surface water to drinking water standards and reestablishment of pre-disturbance land forms and vegetation. It is conceivable that reclamation requirements imposed in mine permits could be sufficiently burdensome to preclude profitable operation. Future changes in existing laws or the creation of new laws could significantly add to the cost of conducting our business or prevent us from doing so altogether. Members of the U.S. Congress have in the past introduced bills which would supplant or alter the provisions of the Mining Law of 1872. If enacted, such legislation could change the cost of holding unpatented mining claims and could significantly impact our ability to develop mineralized material on our claims. Such bills have proposed, among other things, to either eliminate or greatly limit the right to a mineral patent and to impose a federal royalty on production from unpatented mining claims. Passage of such a bill could have a dramatic negative effect on our ability to operate or could prevent it altogether. Similarly, there have been several efforts in the federal legislature to introduce and pass enhanced regulation focused upon climate changes and other environmentally focused issues. While we are unable to predict the course of future environmental regulation, it seems certain to become more stringent and this will affect our ability to operate profitably. Risks Related to Our Common Stock Our executive officers and directors maintain significant influence over matters submitted to stockholders for approval. As of February 27, 2015, our executive officers and directors, in the aggregate, beneficially own shares representing approximately 42% of our common stock. Beneficial ownership includes shares over which an individual or entity has investment or voting power and includes shares that could be issued upon the exercise of options and warrants within 60days after the date of determination. As a result, if these persons were to choose to act together, they would be able to significantly influence all matters submitted to our stockholders for approval, as well as our management and affairs. For example, these persons, if they choose to act together, could significantly influence the election of directors and approval of any merger, consolidation or sale of all or substantially all of our assets. This concentration of voting power could delay or prevent an acquisition of us on terms that other stockholders may desire. There is currently a very limited trading market for our common stock, and we cannot ensure that one will ever develop or be sustained. Our shares of common stock are very thinly traded. Only a small percentage of our common stock is available to be traded and is held by a small number of holders. As a result, the price, if traded, may not reflect our actual or perceived value. There can be no assurance that there will be an active market for our common stock either now or in the future. The market liquidity of our common stock will be dependent on the perception of our operating business, among other things. We may, in the future, take certain steps, including utilizing investor awareness campaigns, press releases, road shows and conferences to increase awareness of our business, and any steps that we might take to bring us to the awareness of investors may require that we compensate consultants with cash and/or stock. There can be no assurance that there will be any awareness generated or that the results of any efforts will result in any impact on our trading volume. Consequently, investors may not be able to liquidate their investment or liquidate it at a price that reflects the value of the business, and trading may be at an inflated price relative to the performance of our company due to, among other things, availability of sellers of our shares. If a market should develop, the price may be highly volatile. Because there may be a low price for our common stock, many brokerage firms or clearing firms may not be willing to effect transactions in the securities or accept our shares for deposit in an account. Even if an investor finds a broker willing to effect a transaction in the shares of our common stock, the combination of brokerage commissions, transfer fees, taxes, if any, and any other selling costs may exceed the selling price. Further, many lending institutions will not permit the use of low priced shares of common stock as collateral for any loans. 70 We may be unable to list on The NASDAQ Capital Market or on any other securities exchange. Trading in our common stock continues to be conducted on the OTCQB in the over-the-counter market, and our common stock currently does not meet all of the requirements for initial listing on a registered stock exchange. In addition, none of our warrants are currently listed or trading on any market or trading venue. Although we have been approved for listing on The NASDAQ Capital Market, we cannot assure you that we will be able to meet the initial listing standards, including the minimum bid price per share and minimum capitalization requirements, or that we will be able to maintain a listing of our common stock or our warrants on either of those markets or any other trading venue. Until such time as we are listed on The NASDAQ Capital Market or another trading venue, our common stock will continue to be quoted on the OTCQB and our warrants will not be listed or traded on any market or trading venue. The price of our common stock is volatile, which may cause investment losses for our stockholders. The market for our common stock is highly volatile, having ranged from a low of $2.16 to a high of $8.55 on the OTCQB during the 12-month period ended February 27, 2015. The trading price of our common stock on the OTCQB is subject to wide fluctuations in response to, among other things, quarterly variations in operating and financial results, and general economic and market conditions. In addition, statements or changes in opinions, ratings, or earnings estimates made by brokerage firms or industry analysts relating to our market or relating to us could result in an immediate and adverse effect on the market price of our common stock. The highly volatile nature of our common stock price may cause investment losses for our stockholders. In the past, securities class action litigation has often been brought against companies following periods of volatility in the market price of their securities. If securities class action litigation is brought against us, such litigation could result in substantial costs while diverting management's attention and resources. Shares eligible for future sale may adversely affect the market. From time to time, certain of our stockholders may be eligible to sell all or some of their shares of common stock by means of ordinary brokerage transactions in the open market pursuant to Rule144 promulgated under the Securities Act of 1933, as amended, or the Securities Act, subject to certain limitations. In general, pursuant to amended Rule144, non-affiliate stockholders may sell freely after six months subject only to the current public information requirement. Affiliates may sell after six months subject to the Rule144 volume, manner of sale (for equity securities), current public information, and notice requirements. Any substantial sales of our common stock pursuant to Rule144 may have a material adverse effect on the market price of our common stock. If our common stock remains subject to the SEC's penny stock rules, broker-dealers may experience difficulty in completing customer transactions and trading activity in our securities may be adversely affected. Unless our securities are listed on a national securities exchange, or we have net tangible assets of $5,000,000 or more and our common stock has a market price per share of $5.00 or more, transactions in our common stock will be subject to the SEC's "penny stock" rules. If our common stock remains subject to the "penny stock" rules promulgated under the Securities Exchange Act of 1934, or the Exchange Act, broker-dealers may find it difficult to effectuate customer transactions and trading activity in our securities may be adversely affected. 71 Under these rules, broker-dealers who recommend such securities to persons other than institutional accredited investors must: ● make a special written suitability determination for the purchaser; ● receive the purchaser's written agreement to the transaction prior to sale; ● provide the purchaser with risk disclosure documents, which identify certain risks associated with investing in "penny stocks" and which describe the market for these "penny stocks", as well as a purchaser's legal remedies; and ● obtain a signed and dated acknowledgment from the purchaser demonstrating that the purchaser has actually received the required risk disclosure document before a transaction in a "penny stock" can be completed. As a result, if our common stock becomes or remains subject to the penny stock rules, the market price of our securities may be depressed, and you may find it more difficult to sell our securities. Financial Industry Regulatory Authority,Inc., or FINRA, sales practice requirements may limit a shareholder's ability to buy and sell our common stock. In addition to the "penny stock" rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. Our common stock could be further diluted as the result of the issuance of additional shares of common stock, convertible securities, warrants or options. In the past, we have issued common stock, convertible securities (such as convertible debentures) and warrants in order to raise money. We have also issued stock and warrants as compensation for services and incentive compensation for our employees and directors. We have shares of our common stock reserved for issuance upon the exercise of certain of these securities and may increase the shares reserved for these purposes in the future. Our issuance of additional shares of our common stock, convertible securities, options and warrants could affect the rights of our stockholders, could reduce the market price of our common stock or could result in adjustments to exercise prices of outstanding warrants (resulting in these securities becoming exercisable for, as the case may be, a greater number of shares of our common stock), or could obligate us to issue additional shares of common stock to certain of our stockholders. Our articles of incorporation allow for our board to create new series of preferred stock without further approval by our stockholders, which could adversely affect the rights of the holders of our common stock. Our board of directors has the authority to fix and determine the relative rights and preferences of preferred stock. Our board of directors also has the authority to issue preferred stock without further stockholder approval. As a result, our board of directors could authorize the issuance of a series of preferred stock that would grant to holders the preferred right to our assets upon liquidation, the right to receive dividend payments before dividends are distributed to the holders of common stock and the right to the redemption of the shares, together with a premium, prior to the redemption of our common stock. In addition, our board of directors could authorize the issuance of a series of preferred stock that has greater voting power than our common stock or that is convertible into our common stock, which could decrease the relative voting power of our common stock or result in dilution to our existing stockholders. 72 We do not anticipate paying any cash dividends on our capital stock in the foreseeable future. We have never declared or paid cash dividends on our capital stock. We currently intend to retain all of our future earnings, if any, to finance the growth and development of our business, and we do not anticipate paying any cash dividends on our capital stock in the foreseeable future. In addition, the terms of any future debt agreements may preclude us from paying dividends. As a result, capital appreciation, if any, of our common stock will be your sole source of gain for the foreseeable future. Risks Related to the Reverse Split On December16, 2014, we effected a l-for-3 reverse stock split of our outstanding common stock in order to meet the minimum bid price requirement of The NASDAQ Capital Market. There can be no assurance that we will be able to comply with the minimum bid price requirement of The NASDAQ Capital Market, in which case this offering may not be completed. The reverse stock split of our outstanding common stock is intended to increase the market price of our common stock to exceed the minimum bid price requirement of The NASDAQ Capital Market. However, the effect of a reverse stock split upon the market price of our common stock cannot be predicted with certainty, and the results of reverse stock splits by companies in similar circumstances have been varied. There can be no assurance that the market price of our common stock following the reverse stock split will remain at the level required for listing. It is not uncommon for the market price of a company's common stock to decline in the period following a reverse stock split. If the market price of our common stock declines following the reverse stock split, the percentage decline may be greater than would occur in the absence of a reverse stock split. In any event, other factors unrelated to the number of shares of our common stock outstanding, such as negative financial or operational results, could adversely affect the market price of our common stock and jeopardize our ability to meet or maintain The NASDAQ Capital Market's minimum bid price requirement. In addition to specific listing and maintenance standards, The NASDAQ Capital Market has broad discretionary authority over the initial and continued listing of securities, which it could exercise with respect to the listing of our common stock. Even if we are listed on The NASDAQ Capital Market, there can be no assurance that we will be able to comply with continued listing standards of The NASDAQ Capital Market. Even if we sustain a market price of our common stock sufficient to obtain an initial listing on the NASDAQ Capital Market, we cannot assure you that we will be able to continue to comply with the minimum bid price and the other standards that we are required to meet in order to maintain a listing of our common stock on The NASDAQ Capital Market. Our failure to continue to meet these requirements may result in our common stock being delisted from The NASDAQ Capital Market. The reverse stock split may decrease the liquidity of the shares of our common stock. The liquidity of the shares of our common stock may be affected adversely by the reverse stock split given the reduced number of shares that are outstanding following the reverse stock split, especially if the market price of our common stock does not increase as a result of the reverse stock split. In addition, the reverse stock split increased the number of stockholders who own odd lots (less than 100 shares) of our common stock, creating the potential for such stockholders to experience an increase in the cost of selling their shares and greater difficulty effecting such sales. Following the reverse stock split, the resulting market price of our common stock may not attract new investors, including institutional investors, and may not satisfy the investing requirements of those investors. Consequently, the trading liquidity of our common stock may not improve. Although we believe that a higher market price of our common stock may help generate greater or broader investor interest, there can be no assurance that the reverse stock split will result in a share price that will attract new investors, including institutional investors. In addition, there can be no assurance that the market price of our common stock will satisfy the investing requirements of those investors. As a result, the trading liquidity of our common stock may not necessarily improve. 73 ITEM1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM3.LEGAL PROCEEDINGS Except as described below, we are currently not a party to any pending legal proceeding, nor is our property the subject of a pending legal proceeding, that is not ordinary routine litigation incidental to our business or otherwise material to the financial condition of our business. On September15, 2014, we entered into an agreement with Daniel McGroarty, our former President, to, among other things, repurchase 16,667 shares of our common stock by September22, 2014 at $3.30 per share and 50,000 shares of our common stock by October15, 2014 at $3.30 per share and were granted an option to repurchase 133,334 shares of our common stock at $3.30 per share on or before January1, 2015. As of February 27, 2015, we had not repurchased these shares and the balance of $220,000 is currently due and payable. On December29, 2014, we were served with a AAA demand for arbitration by Mr.McGroarty, which alleged breach of contract. Mr.McGroarty is seeking specific performance, compensatory damages of $930,000 and reasonable attorneys' fees and costs. On January14, 2015, we submitted our answering statement denying the allegation of Mr.McGroarty and on January15, 2015, we submitted a counterclaim for breach of contract and seek rescission and damages in an amount over $500,000. We intend to defend ourselves vigorously in this action. ITEM 4.MINE SAFETY DISCLOSURE Pursuant to Section 1503(a) of the Dodd-Frank Wall Street Reform and Consumer Protection, issuers that are operators, or that have a subsidiary that is an operator, of a coal or other mine in the United States are required to disclose in their periodic reports filed with the SEC information regarding specified health and safety violations, orders and citations, related assessments and legal actions, and mining-related fatalities from the Federal Mine Safety and Health Administration, or MSHA, under the Federal Mine Safety and Health Act of 1977, or the Mine Act. During the year ended December 31, 2013, we did not have any projects that were in production and as such, were not subject to regulation by MSHA under the Mine Act. 74 PART II ITEM5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock Our common stock is currently quoted on the OTCQB under the symbol "UREE". On December16, 2014, we effected a 1-for-3 reverse stock split of our common stock. Our common stock and our warrants being sold in this offering have been approved for listing on The NASDAQ Capital Market under the symbols "UREE" and "UREEW", respectively. The following table sets forth the range of the high and low sale prices of the common stock for the periods indicated. The quotations reflect inter-dealer prices, without retail markup, markdown or commission, and may not represent actual transactions. Consequently, the information provided below may not be indicative of our common stock price under different conditions. High Low Year Ending December31, 2014 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ Year Ended December31, 2013 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ Year Ended December31, 2012 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ The above share prices have been adjusted to give effect to the 1-for-3 reverse stock split effected on December16, 2014. Holders As of February 27, 2015 there were 11,327,050 shares of common stock outstanding held by approximately 113stockholders of record. This number does not include beneficial owners whose shares are held in the names of various security brokers, dealers, and registered clearing agencies. Dividend Policy We have never paid any cash dividends and intend, for the foreseeable future, to retain any future earnings for the development of our business. Our future dividend policy will be determined by the board of directors on the basis of various factors, including our results of operations, financial condition, capital requirements and investment opportunities. Recent Sales of Unregistered Securities Except as set forth in our Quarterly Report for the period ended September 30, 2014 filed with the SEC on November 4, 2014, during the three months ended December 31, 2014, we made the following sales of unregistered equity securities: During December 2014, we issued 103,334 shares of our common for $310,000 to accredited investors. The securities above were offered and sold pursuant to an exemption from the registration requirements under Section4(a)(2) of the Securities Act since, among other things, the transactions did not involve a public offering and the securities were acquired for investment purposes only and not with a view to or for sale in connection with any distribution thereof. The investors represented that they were accredited investors, were acquiring the securities for their own account for investment purposes only and not with a view to resale or distribution to others and that they could bear the risks of the investment. The sale of the foregoing securities was made without any form of general solicitation or advertising and all of the foregoing securities are deemed restricted securities for purposes of the Securities Act. 75 During December 2014, we also re-issued 301,334shares of our common stock to shareholders from whom we previously repurchased such shares but had not paid the repurchase price for such shares. In exchange for the re-issuance, an aggregate of $904,000 that was current and due for such repurchase was extinguished. The securities above were offered and sold pursuant to an exemption from the registration requirements under Section4(a)(2) of the Securities Act since, among other things, the transactions did not involve a public offering and the securities were acquired for investment purposes only and not with a view to or for sale in connection with any distribution thereof. The investors represented that they were acquiring the securities for their own account for investment purposes only and not with a view to resale or distribution to others. The sale of the foregoing securities was made without any form of general solicitation or advertising and all of the foregoing securities are deemed restricted securities for purposes of the Securities Act. ITEM6.SELECTED FINANCIAL DATA Not applicable. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read together with our financial statements and the related notes appearing elsewhere in this Annual Report on Form 10-K/A. This discussion contains forward-looking statements reflecting our current expectations that involve risks and uncertainties. See “Cautionary Note Regarding Forward-Looking Statements and Other Information” for a discussion of the uncertainties, risks and assumptions associated with these statements. Actual results and the timing of events could differ materially from those discussed in our forward-looking statements as a result of many factors, including those set forth under “Risk Factors” and elsewhere in this Annual Report on Form 10-K/A. The share and per share numbers in the following discussion reflect a 1-for-3 reverse stock split that we effected on December16, 2014. Overview We are a rare earth elements exploration company seeking to identify and ultimately mine commercially-viable sources of domestic rare earth elements. Currently, our operations are exploratory in nature. We hold approximately 1,250 unpatented lode mining claims that cover approximately 22,000 acres of land in Idaho, Montana and Colorado. In Idaho and Montana, our claims are located in the Lemhi Pass mineral trend in Lemhi County, Idaho, and Beaverhead and Ravalli Counties, Montana. These claims are grouped into projects that include the Last Chance and Sheep Creek Projects in Montana and the North Fork, Lemhi Pass and Diamond Creek Projects in Idaho. In Colorado, the claims include the Powderhorn Project in Gunnison County, and Wet Mountain Project in Fremont County. We are not producing rare earth elements from any of our claims and further exploration will be required in order to evaluate and identify the commercial viability of producing rare earth elements from any of our claims. As a result, we have no probable or proved reserves of rare earth elements. We currently do not have any producing properties and further exploration will be required before a final evaluation as to the economic and practical feasibility of any of our mining claims is determined. As a result, we are considered an exploration stage company under SEC criteria because it has not demonstrated the existence of proven or probable reserves at our properties. Accordingly, as required under SEC guidelines and U.S.GAAP for companies in the exploration stage, all of our investment in mining properties to date has been expensed as incurred and therefore does not appear as assets on our balance sheet. We expect exploration expenditures will continue during 2014 and subsequent years provided that sufficient working capital is available from financing sources. We expect to remain an exploration stage company for the foreseeable future. We will not exit the exploration stage until such time as we demonstrate the existence of proven or probable reserves that meet SEC guidelines. In addition, unless rare earth elements mineralized material is classified as proven or probable reserves, all expenditures for exploration and development will continue to be expensed as incurred. 76 Our principal source of liquidity for the next several years will be the continued raising of capital through the issuance of equity or debt securities. We plan to raise funds for each step of our projects and as each step is successfully completed, raise the capital for the next phase. We believe this approach will reduce the cost of capital as compared to trying to raise all the capital for our anticipated funding needs at once. However, since our ability to raise additional capital will be affected by many factors, most of which are not within our control (see "Risk Factors"), no assurance can be given that we will in fact be able to raise the additional capital as is needed. Discontinuation of Media Business Operations On January11, 2014, we entered into a binding letter of intent to sell the common stock of Media Depot,Inc., our now former media business subsidiary, and certain of our related media assets to MichaelD. Parnell, our former chief executive officer and director. On May12, 2014, we completed the sale of the media business to an affiliate of Mr.Parnell effective January1, 2014. As a result, the media business has been treated for accounting purposes as "discontinued operations". We do not believe there is any effect on income taxes from the classification of the media business as a discontinued operation as a result of ongoing operating losses, the uncertainty of future profitability and limitations on the utilization of net operating loss carry-forwards. 77 Year Ended December 31, 2014 Compared to the Year Ended December 31, 2013 The following table presents certain consolidated statement of operations information and presentation of that data as a percentage of change from year-to-year. Years Ended December 31, $ Variance % Variance Revenues $
